UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.6%) McDonald's Corp. 206,947 18,174 * Amazon.com Inc. 72,845 15,751 Walt Disney Co. 372,298 11,228 Comcast Corp. Class A 517,468 10,815 Home Depot Inc. 313,714 10,312 * Ford Motor Co. 762,096 7,369 News Corp. Class A 458,354 7,091 Target Corp. 135,636 6,652 NIKE Inc. Class B 76,174 6,514 Time Warner Inc. 209,911 6,291 * DIRECTV Class A 148,054 6,255 Starbucks Corp. 149,626 5,580 Lowe's Cos. Inc. 253,331 4,899 Yum! Brands Inc. 93,184 4,602 * priceline.com Inc. 10,003 4,496 Viacom Inc. Class B 115,303 4,467 TJX Cos. Inc. 76,321 4,234 Time Warner Cable Inc. 65,207 4,087 Johnson Controls Inc. 136,522 3,600 Coach Inc. 57,963 3,004 Carnival Corp. 92,740 2,810 * Bed Bath & Beyond Inc. 48,964 2,806 Kohl's Corp. 56,313 2,765 CBS Corp. Class B 134,428 2,740 McGraw-Hill Cos. Inc. 60,369 2,475 Macy's Inc. 85,986 2,263 VF Corp. 17,342 2,107 * Discovery Communications Inc. Class A 55,100 2,073 Omnicom Group Inc. 56,075 2,066 Limited Brands Inc. 49,868 1,920 * Chipotle Mexican Grill Inc. Class A 6,268 1,899 Staples Inc. 142,060 1,889 * AutoZone Inc. 5,822 1,858 Wynn Resorts Ltd. 15,993 1,840 Ross Stores Inc. 23,143 1,821 * O'Reilly Automotive Inc. 27,268 1,817 Mattel Inc. 68,846 1,782 Ralph Lauren Corp. Class A 12,935 1,678 Fortune Brands Inc. 30,920 1,672 Harley-Davidson Inc. 47,427 1,628 Genuine Parts Co. 31,598 1,605 Tiffany & Co. 25,403 1,545 Marriott International Inc. Class A 56,624 1,542 Nordstrom Inc. 32,936 1,505 Starwood Hotels & Resorts Worldwide Inc. 38,711 1,503 Best Buy Co. Inc. 60,978 1,421 Family Dollar Stores Inc. 24,056 1,223 * Netflix Inc. 10,599 1,199 Darden Restaurants Inc. 27,011 1,155 Gap Inc. 69,910 1,135 * CarMax Inc. 45,391 1,083 Abercrombie & Fitch Co. 17,328 1,067 Expedia Inc. 39,226 1,010 * Apollo Group Inc. Class A 24,505 971 Wyndham Worldwide Corp. 32,996 941 International Game Technology 60,478 879 H&R Block Inc. 61,183 814 Hasbro Inc. 24,305 793 JC Penney Co. Inc. 28,775 771 Whirlpool Corp. 15,373 767 Scripps Networks Interactive Inc. Class A 19,981 743 Cablevision Systems Corp. Class A 45,068 709 Comcast Corp. 33,914 702 Newell Rubbermaid Inc. 58,789 698 Interpublic Group of Cos. Inc. 95,909 691 * GameStop Corp. Class A 27,821 643 Leggett & Platt Inc. 28,681 568 * Urban Outfitters Inc. 23,840 532 DR Horton Inc. 56,755 513 * Goodyear Tire & Rubber Co. 49,443 499 Gannett Co. Inc. 48,625 463 * Big Lots Inc. 13,156 458 DeVry Inc. 12,289 454 * Sears Holdings Corp. 7,688 442 Lennar Corp. Class A 32,569 441 Harman International Industries Inc. 14,181 405 Washington Post Co. Class B 1,030 337 * AutoNation Inc. 9,949 326 * Pulte Group Inc. 68,107 269 Consumer Staples (11.7%) Procter & Gamble Co. 551,170 34,823 Coca-Cola Co. 460,635 31,120 Philip Morris International Inc. 352,307 21,977 PepsiCo Inc. 317,442 19,650 Wal-Mart Stores Inc. 352,562 18,298 Kraft Foods Inc. 354,234 11,895 Altria Group Inc. 415,423 11,137 CVS Caremark Corp. 269,741 9,058 Colgate-Palmolive Co. 97,541 8,650 Costco Wholesale Corp. 87,775 7,208 Walgreen Co. 181,928 5,984 Kimberly-Clark Corp. 78,549 5,578 General Mills Inc. 129,914 4,998 Archer-Daniels-Midland Co. 135,624 3,365 HJ Heinz Co. 64,276 3,245 Lorillard Inc. 27,856 3,084 Sysco Corp. 118,970 3,081 Mead Johnson Nutrition Co. 40,812 2,809 Kroger Co. 121,677 2,672 Kellogg Co. 49,993 2,659 Reynolds American Inc. 67,900 2,545 Whole Foods Market Inc. 31,514 2,058 ConAgra Foods Inc. 83,047 2,011 Estee Lauder Cos. Inc. Class A 22,657 1,990 Sara Lee Corp. 117,828 1,926 Hershey Co. 30,835 1,827 Clorox Co. 26,428 1,753 Dr Pepper Snapple Group Inc. 43,718 1,695 Avon Products Inc. 86,243 1,690 JM Smucker Co. 22,828 1,664 Coca-Cola Enterprises Inc. 64,260 1,599 Brown-Forman Corp. Class B 20,250 1,420 Molson Coors Brewing Co. Class B 32,910 1,304 McCormick & Co. Inc. 26,443 1,221 Safeway Inc. 70,210 1,168 Campbell Soup Co. 36,030 1,166 Tyson Foods Inc. Class A 59,431 1,032 Hormel Foods Corp. 27,800 751 * Constellation Brands Inc. Class A 37,215 670 * Dean Foods Co. 37,100 329 SUPERVALU Inc. 42,646 284 Energy (11.6%) Exxon Mobil Corp. 975,433 70,846 Chevron Corp. 401,827 37,177 ConocoPhillips 275,376 17,437 Schlumberger Ltd. 270,660 16,167 Occidental Petroleum Corp. 163,013 11,655 Anadarko Petroleum Corp. 99,788 6,292 Apache Corp. 76,947 6,174 Halliburton Co. 184,411 5,628 Devon Energy Corp. 83,471 4,628 National Oilwell Varco Inc. 85,116 4,360 Baker Hughes Inc. 87,640 4,045 EOG Resources Inc. 53,929 3,830 Chesapeake Energy Corp. 132,635 3,389 Spectra Energy Corp. 130,771 3,208 Hess Corp. 60,711 3,185 Marathon Oil Corp. 143,248 3,091 Williams Cos. Inc. 118,055 2,873 El Paso Corp. 154,520 2,701 Noble Energy Inc. 35,505 2,514 * Southwestern Energy Co. 69,853 2,328 * Cameron International Corp. 49,175 2,043 Valero Energy Corp. 114,860 2,042 Marathon Petroleum Corp. 71,424 1,933 Range Resources Corp. 32,286 1,887 Peabody Energy Corp. 54,420 1,844 * FMC Technologies Inc. 48,356 1,818 Murphy Oil Corp. 38,866 1,716 EQT Corp. 30,104 1,606 Consol Energy Inc. 45,389 1,540 Pioneer Natural Resources Co. 23,370 1,537 Noble Corp. 50,751 1,490 Cabot Oil & Gas Corp. 21,069 1,304 * Newfield Exploration Co. 26,611 1,056 QEP Resources Inc. 35,468 960 * Denbury Resources Inc. 79,992 920 Helmerich & Payne Inc. 21,487 872 * Alpha Natural Resources Inc. 45,609 807 * Rowan Cos. Inc. 25,586 772 Diamond Offshore Drilling Inc. 14,011 767 * Nabors Industries Ltd. 57,706 707 Sunoco Inc. 21,688 673 * Tesoro Corp. 28,684 559 Financials (13.6%) Wells Fargo & Co. 1,059,180 25,547 JPMorgan Chase & Co. 782,107 23,557 * Berkshire Hathaway Inc. Class B 318,299 22,612 Citigroup Inc. 585,262 14,994 Bank of America Corp. 2,032,845 12,441 Goldman Sachs Group Inc. 101,404 9,588 American Express Co. 208,298 9,353 US Bancorp 385,304 9,070 Simon Property Group Inc. 58,982 6,487 MetLife Inc. 212,045 5,939 PNC Financial Services Group Inc. 105,680 5,093 Bank of New York Mellon Corp. 247,123 4,594 Prudential Financial Inc. 97,596 4,573 ACE Ltd. 67,800 4,109 Travelers Cos. Inc. 84,089 4,098 Morgan Stanley 297,638 4,018 Capital One Financial Corp. 92,286 3,657 Chubb Corp. 57,276 3,436 CME Group Inc. 13,432 3,310 Aflac Inc. 93,639 3,273 State Street Corp. 101,350 3,259 Public Storage 28,389 3,161 Equity Residential 59,495 3,086 BB&T Corp. 139,983 2,986 BlackRock Inc. 20,053 2,968 Marsh & McLennan Cos. Inc. 108,500 2,880 HCP Inc. 81,740 2,866 Ventas Inc. 57,658 2,848 Franklin Resources Inc. 29,226 2,795 Vornado Realty Trust 36,957 2,758 Aon Corp. 65,439 2,747 Boston Properties Inc. 29,483 2,627 Discover Financial Services 109,378 2,509 T Rowe Price Group Inc. 51,470 2,459 Allstate Corp. 103,776 2,458 * Berkshire Hathaway Inc. Class A 23 2,456 Charles Schwab Corp. 216,043 2,435 Progressive Corp. 127,993 2,273 ProLogis Inc. 91,970 2,230 Loews Corp. 62,457 2,158 AvalonBay Communities Inc. 18,843 2,149 SunTrust Banks Inc. 107,999 1,939 American International Group Inc. 87,672 1,924 Ameriprise Financial Inc. 47,542 1,871 Fifth Third Bancorp 184,619 1,865 M&T Bank Corp. 25,209 1,762 * IntercontinentalExchange Inc. 14,814 1,752 Northern Trust Corp. 48,548 1,698 Weyerhaeuser Co. 108,173 1,682 Health Care REIT Inc. 35,566 1,665 Host Hotels & Resorts Inc. 142,442 1,558 Hartford Financial Services Group Inc. 89,729 1,448 Principal Financial Group Inc. 63,118 1,431 Invesco Ltd. 90,816 1,409 SLM Corp. 103,604 1,290 Unum Group 60,925 1,277 XL Group plc Class A 66,026 1,241 Kimco Realty Corp. 81,723 1,228 NYSE Euronext 52,737 1,226 Moody's Corp. 39,940 1,216 KeyCorp 191,360 1,135 Plum Creek Timber Co. Inc. 32,615 1,132 Lincoln National Corp. 61,825 966 Comerica Inc. 40,593 932 Leucadia National Corp. 39,794 903 * CB Richard Ellis Group Inc. Class A 65,621 883 People's United Financial Inc. 75,532 861 Cincinnati Financial Corp. 32,595 858 Regions Financial Corp. 252,713 842 Huntington Bancshares Inc. 173,123 831 Torchmark Corp. 21,099 736 Legg Mason Inc. 26,336 677 Assurant Inc. 18,909 677 Hudson City Bancorp Inc. 105,719 598 * NASDAQ OMX Group Inc. 25,695 595 * Genworth Financial Inc. Class A 99,134 569 Apartment Investment & Management Co. 23,892 529 Zions Bancorporation 36,940 520 * E*Trade Financial Corp. 50,359 459 Federated Investors Inc. Class B 18,495 324 First Horizon National Corp. 53,224 317 Janus Capital Group Inc. 37,389 224 Health Care (12.1%) Johnson & Johnson 549,759 35,025 Pfizer Inc. 1,565,198 27,673 Merck & Co. Inc. 617,975 20,214 Abbott Laboratories 312,243 15,968 Bristol-Myers Squibb Co. 342,066 10,734 Amgen Inc. 185,288 10,182 UnitedHealth Group Inc. 215,817 9,953 Eli Lilly & Co. 204,315 7,554 Medtronic Inc. 211,734 7,038 Baxter International Inc. 113,921 6,396 * Gilead Sciences Inc. 154,714 6,003 * Celgene Corp. 92,185 5,708 Allergan Inc. 61,748 5,087 WellPoint Inc. 72,315 4,721 * Biogen Idec Inc. 48,560 4,523 Covidien plc 99,100 4,370 * Thermo Fisher Scientific Inc. 76,717 3,885 * Express Scripts Inc. 98,165 3,639 * Medco Health Solutions Inc. 77,275 3,623 McKesson Corp. 49,435 3,594 Becton Dickinson and Co. 43,638 3,200 Stryker Corp. 66,313 3,125 Cardinal Health Inc. 69,059 2,892 * Intuitive Surgical Inc. 7,837 2,855 Aetna Inc. 74,678 2,715 Humana Inc. 33,462 2,434 St. Jude Medical Inc. 66,208 2,396 CIGNA Corp. 54,220 2,274 * Agilent Technologies Inc. 69,847 2,183 * Zimmer Holdings Inc. 38,218 2,045 AmerisourceBergen Corp. Class A 54,224 2,021 * Cerner Corp. 29,038 1,990 * Boston Scientific Corp. 306,416 1,811 * Watson Pharmaceuticals Inc. 25,177 1,718 * Forest Laboratories Inc. 55,327 1,703 * Edwards Lifesciences Corp. 23,043 1,642 * Laboratory Corp. of America Holdings 20,168 1,594 Quest Diagnostics Inc. 31,642 1,562 CR Bard Inc. 17,329 1,517 * Mylan Inc. 85,919 1,461 * Life Technologies Corp. 35,982 1,383 * Waters Corp. 18,258 1,378 * Cephalon Inc. 15,432 1,245 * Varian Medical Systems Inc. 23,549 1,228 * Hospira Inc. 33,054 1,223 * DaVita Inc. 18,813 1,179 * CareFusion Corp. 44,989 1,077 DENTSPLY International Inc. 28,353 870 * Coventry Health Care Inc. 29,580 852 Patterson Cos. Inc. 18,640 534 PerkinElmer Inc. 22,637 435 * Tenet Healthcare Corp. 94,617 391 Industrials (10.3%) General Electric Co. 2,126,574 32,409 United Technologies Corp. 182,200 12,820 United Parcel Service Inc. Class B 196,684 12,421 3M Co. 142,243 10,212 Caterpillar Inc. 129,539 9,565 Boeing Co. 148,646 8,995 Union Pacific Corp. 97,840 7,991 Honeywell International Inc. 156,861 6,888 Emerson Electric Co. 149,604 6,180 Deere & Co. 83,056 5,363 Danaher Corp. 114,288 4,793 Precision Castparts Corp. 28,865 4,487 FedEx Corp. 63,697 4,311 Norfolk Southern Corp. 69,806 4,260 General Dynamics Corp. 72,544 4,127 CSX Corp. 220,207 4,111 Illinois Tool Works Inc. 98,661 4,104 Lockheed Martin Corp. 55,099 4,002 Tyco International Ltd. 93,172 3,797 Cummins Inc. 39,144 3,197 Waste Management Inc. 94,734 3,085 Goodrich Corp. 25,068 3,025 Northrop Grumman Corp. 55,870 2,914 Raytheon Co. 70,982 2,901 PACCAR Inc. 73,539 2,487 Eaton Corp. 68,458 2,430 CH Robinson Worldwide Inc. 33,012 2,260 Fastenal Co. 59,282 1,973 Parker Hannifin Corp. 31,190 1,969 Ingersoll-Rand plc 66,300 1,862 WW Grainger Inc. 12,163 1,819 Republic Services Inc. Class A 64,056 1,797 Dover Corp. 37,506 1,748 Expeditors International of Washington Inc. 42,723 1,732 Stanley Black & Decker Inc. 33,811 1,660 Rockwell Collins Inc. 30,714 1,620 Fluor Corp. 34,790 1,620 Rockwell Automation Inc. 28,703 1,607 ITT Corp. 37,102 1,558 * Stericycle Inc. 17,264 1,394 Roper Industries Inc. 19,340 1,333 L-3 Communications Holdings Inc. 21,277 1,319 Joy Global Inc. 21,089 1,316 Southwest Airlines Co. 162,136 1,304 Iron Mountain Inc. 40,955 1,295 Pall Corp. 23,395 992 Textron Inc. 55,708 983 Flowserve Corp. 11,268 834 * Jacobs Engineering Group Inc. 25,545 825 * Quanta Services Inc. 42,469 798 Equifax Inc. 24,767 761 Pitney Bowes Inc. 40,481 761 Cintas Corp. 22,602 636 Robert Half International Inc. 28,901 613 Dun & Bradstreet Corp. 9,996 612 RR Donnelley & Sons Co. 37,768 533 Avery Dennison Corp. 21,187 531 Snap-on Inc. 11,767 522 Masco Corp. 71,919 512 Ryder System Inc. 10,404 390 Information Technology (19.4%) * Apple Inc. 185,990 70,896 International Business Machines Corp. 239,542 41,927 Microsoft Corp. 1,495,923 37,233 * Google Inc. Class A 50,517 25,985 Oracle Corp. 792,573 22,779 Intel Corp. 1,053,368 22,468 Cisco Systems Inc. 1,103,295 17,090 QUALCOMM Inc. 336,913 16,384 Hewlett-Packard Co. 415,974 9,339 Visa Inc. Class A 102,548 8,790 * EMC Corp. 414,101 8,692 Accenture plc Class A 129,434 6,819 Mastercard Inc. Class A 21,404 6,788 * eBay Inc. 230,007 6,783 Texas Instruments Inc. 231,648 6,173 Automatic Data Processing Inc. 98,246 4,632 * Dell Inc. 311,572 4,409 Corning Inc. 315,190 3,896 * Cognizant Technology Solutions Corp. Class A 61,060 3,828 * Yahoo! Inc. 253,451 3,335 Broadcom Corp. Class A 96,595 3,216 * Salesforce.com Inc. 27,123 3,100 * Intuit Inc. 60,894 2,889 Applied Materials Inc. 264,595 2,739 Motorola Solutions Inc. 60,468 2,534 * NetApp Inc. 73,918 2,509 * Symantec Corp. 150,652 2,456 * Adobe Systems Inc. 98,930 2,391 * Citrix Systems Inc. 37,703 2,056 Altera Corp. 64,921 2,047 * Motorola Mobility Holdings Inc. 52,709 1,991 Xerox Corp. 281,820 1,964 * SanDisk Corp. 47,985 1,936 Western Union Co. 126,122 1,928 Analog Devices Inc. 60,247 1,883 * Juniper Networks Inc. 107,383 1,853 * Teradata Corp. 33,659 1,802 Paychex Inc. 64,725 1,707 * Red Hat Inc. 38,827 1,641 * NVIDIA Corp. 120,781 1,510 CA Inc. 76,385 1,483 Xilinx Inc. 53,436 1,466 * Fiserv Inc. 28,367 1,440 Amphenol Corp. Class A 34,163 1,393 * Electronic Arts Inc. 66,955 1,369 * BMC Software Inc. 35,145 1,355 KLA-Tencor Corp. 33,459 1,281 * Autodesk Inc. 45,933 1,276 Linear Technology Corp. 45,647 1,262 Fidelity National Information Services Inc. 49,941 1,215 * Western Digital Corp. 46,824 1,204 Microchip Technology Inc. 38,199 1,188 * F5 Networks Inc. 16,294 1,158 * Micron Technology Inc. 202,459 1,020 VeriSign Inc. 33,231 951 Computer Sciences Corp. 31,284 840 Harris Corp. 24,120 824 FLIR Systems Inc. 32,296 809 * First Solar Inc. 11,833 748 * Akamai Technologies Inc. 36,853 733 * SAIC Inc. 55,868 660 Jabil Circuit Inc. 36,440 648 * LSI Corp. 115,132 596 * Advanced Micro Devices Inc. 115,945 589 Molex Inc. 27,322 557 Total System Services Inc. 32,398 548 * JDS Uniphase Corp. 45,491 454 * Lexmark International Inc. Class A 15,908 430 * Teradyne Inc. 37,400 412 * Novellus Systems Inc. 13,948 380 * Compuware Corp. 44,376 340 Tellabs Inc. 73,015 313 * MEMC Electronic Materials Inc. 46,504 244 * Monster Worldwide Inc. 25,788 185 Materials (3.4%) EI du Pont de Nemours & Co. 187,014 7,475 Monsanto Co. 107,314 6,443 Newmont Mining Corp. 99,083 6,232 Freeport-McMoRan Copper & Gold Inc. 190,416 5,798 Praxair Inc. 60,534 5,659 Dow Chemical Co. 236,894 5,321 Air Products & Chemicals Inc. 42,732 3,263 Mosaic Co. 55,715 2,728 Ecolab Inc. 46,679 2,282 PPG Industries Inc. 31,524 2,228 Alcoa Inc. 214,103 2,049 International Paper Co. 87,718 2,039 Nucor Corp. 63,490 2,009 CF Industries Holdings Inc. 14,389 1,775 Sigma-Aldrich Corp. 24,540 1,516 Cliffs Natural Resources Inc. 29,232 1,496 Sherwin-Williams Co. 17,754 1,320 Ball Corp. 32,914 1,021 FMC Corp. 14,364 993 Eastman Chemical Co. 14,022 961 International Flavors & Fragrances Inc. 16,254 914 Airgas Inc. 13,597 868 MeadWestvaco Corp. 34,159 839 Allegheny Technologies Inc. 21,320 789 Vulcan Materials Co. 25,830 712 United States Steel Corp. 29,080 640 Bemis Co. Inc. 20,650 605 Sealed Air Corp. 32,092 536 * Owens-Illinois Inc. 33,185 502 Titanium Metals Corp. 16,600 249 AK Steel Holding Corp. 22,200 145 Telecommunication Services (3.3%) AT&T Inc. 1,188,776 33,904 Verizon Communications Inc. 567,796 20,895 * American Tower Corp. Class A 79,279 4,265 CenturyLink Inc. 123,789 4,100 * Sprint Nextel Corp. 601,366 1,828 Frontier Communications Corp. 200,006 1,222 Windstream Corp. 102,258 1,192 * MetroPCS Communications Inc. 59,128 515 Utilities (4.0%) Southern Co. 172,003 7,288 Dominion Resources Inc. 114,091 5,792 Exelon Corp. 132,886 5,662 Duke Energy Corp. 267,498 5,347 NextEra Energy Inc. 84,818 4,582 FirstEnergy Corp. 83,908 3,768 American Electric Power Co. Inc. 96,952 3,686 PG&E Corp. 80,781 3,418 Public Service Enterprise Group Inc. 101,534 3,388 Consolidated Edison Inc. 58,732 3,349 PPL Corp. 115,939 3,309 Progress Energy Inc. 59,140 3,059 Edison International 65,433 2,503 Sempra Energy 48,052 2,475 Xcel Energy Inc. 97,524 2,408 Entergy Corp. 35,435 2,349 CenterPoint Energy Inc. 85,488 1,677 DTE Energy Co. 34,079 1,670 Constellation Energy Group Inc. 40,276 1,533 Wisconsin Energy Corp. 46,942 1,469 Ameren Corp. 48,321 1,438 Oneok Inc. 20,862 1,378 * AES Corp. 132,335 1,292 NiSource Inc. 56,443 1,207 Northeast Utilities 35,459 1,193 * NRG Energy Inc. 48,674 1,032 CMS Energy Corp. 50,320 996 Pinnacle West Capital Corp. 21,840 938 SCANA Corp. 23,088 934 Pepco Holdings Inc. 45,155 854 Integrys Energy Group Inc. 15,773 767 TECO Energy Inc. 43,450 744 Nicor Inc. 8,980 494 Total Common Stocks (Cost $1,995,732) Total Investments (100.0%) (Cost $1,995,732) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $1,995,732,000. Net unrealized appreciation of investment securities for tax purposes was $71,385,000, consisting of unrealized gains of $427,533,000 on securities that had risen in value since their purchase and $356,148,000 in unrealized losses on securities that had fallen in value since their purchase. Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.9%) McDonald's Corp. 306,260 26,896 * Amazon.com Inc. 111,325 24,072 Walt Disney Co. 588,436 17,747 Comcast Corp. Class A 755,371 15,787 Home Depot Inc. 480,000 15,778 News Corp. Class A 763,830 11,816 * Ford Motor Co. 1,209,933 11,700 Target Corp. 232,300 11,392 * DIRECTV Class A 260,109 10,990 Time Warner Inc. 360,649 10,809 NIKE Inc. Class B 123,200 10,535 Starbucks Corp. 259,352 9,671 Lowe's Cos. Inc. 467,600 9,043 Yum! Brands Inc. 168,360 8,315 Viacom Inc. Class B 171,033 6,626 Johnson Controls Inc. 237,600 6,265 Coach Inc. 118,900 6,163 * Bed Bath & Beyond Inc. 105,315 6,036 Kohl's Corp. 122,650 6,022 Time Warner Cable Inc. 94,542 5,925 McGraw-Hill Cos. Inc. 122,900 5,039 Ross Stores Inc. 60,296 4,745 * Dollar Tree Inc. 62,769 4,715 * AutoZone Inc. 14,100 4,501 * O'Reilly Automotive Inc. 67,448 4,494 * Liberty Interactive Corp. Class A 302,926 4,474 Ralph Lauren Corp. Class A 30,800 3,995 * Las Vegas Sands Corp. 100,440 3,851 * BorgWarner Inc. 60,600 3,668 Darden Restaurants Inc. 83,850 3,585 * General Motors Co. 174,675 3,525 Starwood Hotels & Resorts Worldwide Inc. 89,818 3,487 Gap Inc. 211,887 3,441 Marriott International Inc. Class A 125,975 3,432 Best Buy Co. Inc. 141,084 3,287 PetSmart Inc. 77,000 3,284 Advance Auto Parts Inc. 56,402 3,277 * Sirius XM Radio Inc. 2,129,000 3,215 Expedia Inc. 124,613 3,209 * Discovery Communications Inc. 90,137 3,168 * Dollar General Corp. 83,700 3,160 * CarMax Inc. 128,143 3,056 * Apollo Group Inc. Class A 72,229 2,861 PVH Corp. 46,281 2,695 * NVR Inc. 4,440 2,682 * Liberty Global Inc. 75,207 2,603 CBS Corp. Class B 127,174 2,592 Gentex Corp. 107,252 2,579 Hasbro Inc. 77,100 2,514 John Wiley & Sons Inc. Class A 53,700 2,385 Scripps Networks Interactive Inc. Class A 62,170 2,311 Brinker International Inc. 102,750 2,149 Interpublic Group of Cos. Inc. 294,400 2,120 Weight Watchers International Inc. 36,200 2,109 * Toll Brothers Inc. 144,600 2,087 * AutoNation Inc. 62,525 2,050 DeVry Inc. 55,239 2,042 Harley-Davidson Inc. 56,800 1,950 * MGM Resorts International 208,690 1,939 * priceline.com Inc. 4,220 1,897 International Game Technology 129,600 1,883 Omnicom Group Inc. 50,600 1,864 * Pulte Group Inc. 422,649 1,669 * Liberty Global Inc. Class A 42,398 1,534 Virgin Media Inc. 62,269 1,516 Macy's Inc. 56,800 1,495 * Mohawk Industries Inc. 34,700 1,489 Nordstrom Inc. 32,300 1,475 Abercrombie & Fitch Co. 23,300 1,434 Foot Locker Inc. 70,600 1,418 Staples Inc. 94,495 1,257 Harman International Industries Inc. 43,600 1,246 DR Horton Inc. 126,366 1,142 TJX Cos. Inc. 19,976 1,108 * Liberty Media Corp. - Liberty Capital Class A 16,431 1,086 * Liberty Media Corp. - Liberty Starz Class A 16,392 1,042 * Lamar Advertising Co. Class A 56,186 957 Aaron's Inc. 37,182 939 Mattel Inc. 36,032 933 Cablevision Systems Corp. Class A 54,344 855 * Sears Holdings Corp. 14,700 845 * Career Education Corp. 60,400 788 American Eagle Outfitters Inc. 66,991 785 Lennar Corp. Class A 54,600 739 RadioShack Corp. 58,000 674 Comcast Corp. 26,219 542 * GameStop Corp. Class A 20,430 472 * Hanesbrands Inc. 18,286 457 * AMC Networks Inc. Class A 13,586 434 Chico's FAS Inc. 28,340 324 * Madison Square Garden Co. Class A 13,586 310 * Education Management Corp. 18,200 270 Wynn Resorts Ltd. 2,000 230 Carnival Corp. 5,800 176 Washington Post Co. Class B 520 170 Lennar Corp. Class B 8,300 85 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,684 1 Consumer Staples (10.9%) Procter & Gamble Co. 816,178 51,566 Coca-Cola Co. 586,300 39,610 Philip Morris International Inc. 494,509 30,847 PepsiCo Inc. 475,139 29,411 Wal-Mart Stores Inc. 538,528 27,950 CVS Caremark Corp. 436,754 14,666 Costco Wholesale Corp. 146,000 11,989 Kraft Foods Inc. 348,826 11,714 Altria Group Inc. 396,663 10,635 Colgate-Palmolive Co. 115,900 10,278 Walgreen Co. 307,300 10,107 Archer-Daniels-Midland Co. 243,273 6,036 Kroger Co. 263,700 5,791 * Green Mountain Coffee Roasters Inc. 52,509 4,880 Estee Lauder Cos. Inc. Class A 53,800 4,726 Hershey Co. 75,300 4,461 Dr Pepper Snapple Group Inc. 114,200 4,429 Clorox Co. 66,120 4,386 Brown-Forman Corp. Class B 57,846 4,057 Church & Dwight Co. Inc. 86,200 3,810 Coca-Cola Enterprises Inc. 153,000 3,807 * Hansen Natural Corp. 43,300 3,780 Bunge Ltd. 62,800 3,661 JM Smucker Co. 49,024 3,573 McCormick & Co. Inc. 76,100 3,513 General Mills Inc. 88,800 3,416 Campbell Soup Co. 97,400 3,153 Tyson Foods Inc. Class A 177,944 3,089 Kimberly-Clark Corp. 43,340 3,078 * Energizer Holdings Inc. 44,128 2,932 Mead Johnson Nutrition Co. 42,525 2,927 Molson Coors Brewing Co. Class B 71,900 2,848 Hormel Foods Corp. 105,200 2,842 Safeway Inc. 170,462 2,835 * Constellation Brands Inc. Class A 151,500 2,727 * Smithfield Foods Inc. 135,135 2,635 Corn Products International Inc. 62,700 2,460 Kellogg Co. 44,300 2,356 * Ralcorp Holdings Inc. 29,009 2,225 Whole Foods Market Inc. 32,840 2,145 Avon Products Inc. 59,300 1,162 * Dean Foods Co. 122,475 1,086 Sara Lee Corp. 44,600 729 * BJ's Wholesale Club Inc. 9,300 477 Sysco Corp. 17,111 443 ConAgra Foods Inc. 11,200 271 Reynolds American Inc. 212 8 Energy (11.3%) Exxon Mobil Corp. 1,410,064 102,413 Chevron Corp. 582,638 53,906 Schlumberger Ltd. 375,599 22,435 ConocoPhillips 354,040 22,418 Occidental Petroleum Corp. 190,339 13,609 Anadarko Petroleum Corp. 167,123 10,537 Apache Corp. 126,217 10,128 Devon Energy Corp. 145,622 8,073 National Oilwell Varco Inc. 146,541 7,506 Baker Hughes Inc. 150,671 6,955 EOG Resources Inc. 88,300 6,270 Williams Cos. Inc. 239,700 5,834 Hess Corp. 109,600 5,750 Noble Energy Inc. 74,200 5,253 * Southwestern Energy Co. 145,700 4,856 Halliburton Co. 158,200 4,828 * Cameron International Corp. 109,002 4,528 Range Resources Corp. 76,500 4,472 * FMC Technologies Inc. 115,600 4,347 EQT Corp. 71,400 3,810 Pioneer Natural Resources Co. 56,337 3,705 Peabody Energy Corp. 108,100 3,662 Cabot Oil & Gas Corp. 56,835 3,519 Southern Union Co. 81,700 3,315 Valero Energy Corp. 182,480 3,244 QEP Resources Inc. 103,165 2,793 * Newfield Exploration Co. 66,098 2,623 SM Energy Co. 43,156 2,617 * Rowan Cos. Inc. 85,600 2,584 * Concho Resources Inc. 35,300 2,511 * Dresser-Rand Group Inc. 61,355 2,487 Cimarex Energy Co. 43,499 2,423 Helmerich & Payne Inc. 57,980 2,354 Energen Corp. 56,100 2,294 Diamond Offshore Drilling Inc. 39,700 2,173 * Denbury Resources Inc. 184,776 2,125 * Continental Resources Inc. 43,900 2,123 Core Laboratories NV 23,553 2,116 Marathon Oil Corp. 92,900 2,005 * Plains Exploration & Production Co. 66,760 1,516 * SandRidge Energy Inc. 262,914 1,462 * Quicksilver Resources Inc. 177,860 1,348 Marathon Petroleum Corp. 46,450 1,257 Consol Energy Inc. 33,900 1,150 Arch Coal Inc. 73,400 1,070 * Forest Oil Corp. 65,300 940 * Nabors Industries Ltd. 67,300 825 Chesapeake Energy Corp. 25,211 644 * Tesoro Corp. 26,500 516 * Unit Corp. 12,800 473 Patterson-UTI Energy Inc. 21,200 368 * Ultra Petroleum Corp. 12,870 357 * Superior Energy Services Inc. 1,048 28 Financials (13.7%) * Berkshire Hathaway Inc. Class B 519,391 36,898 JPMorgan Chase & Co. 1,170,021 35,241 Wells Fargo & Co. 1,236,508 29,825 Citigroup Inc. 681,300 17,455 Bank of America Corp. 2,583,633 15,812 American Express Co. 331,300 14,875 Goldman Sachs Group Inc. 139,830 13,221 Simon Property Group Inc. 98,548 10,838 US Bancorp 392,700 9,244 Prudential Financial Inc. 161,904 7,587 State Street Corp. 191,478 6,158 Public Storage 55,200 6,147 Aflac Inc. 172,500 6,029 Franklin Resources Inc. 58,200 5,566 Boston Properties Inc. 60,200 5,364 Discover Financial Services 230,700 5,292 Travelers Cos. Inc. 101,877 4,964 MetLife Inc. 175,820 4,925 Progressive Corp. 276,700 4,914 Loews Corp. 138,908 4,799 Capital One Financial Corp. 117,800 4,668 T Rowe Price Group Inc. 92,978 4,442 AvalonBay Communities Inc. 38,375 4,377 Charles Schwab Corp. 377,200 4,251 Ameriprise Financial Inc. 107,660 4,238 SunTrust Banks Inc. 216,990 3,895 Fifth Third Bancorp 368,920 3,726 CME Group Inc. 14,701 3,622 Unum Group 166,800 3,496 Host Hotels & Resorts Inc. 308,972 3,380 M&T Bank Corp. 46,286 3,235 Morgan Stanley 238,900 3,225 * Arch Capital Group Ltd. 98,000 3,202 Plum Creek Timber Co. Inc. 91,500 3,176 Bank of New York Mellon Corp. 167,906 3,121 General Growth Properties Inc. 252,757 3,058 WR Berkley Corp. 102,297 3,037 Torchmark Corp. 83,250 2,902 PNC Financial Services Group Inc. 59,631 2,874 SL Green Realty Corp. 49,410 2,873 * Affiliated Managers Group Inc. 36,800 2,872 * CB Richard Ellis Group Inc. Class A 212,190 2,856 * Markel Corp. 7,930 2,832 Principal Financial Group Inc. 120,400 2,729 KeyCorp 457,769 2,715 Reinsurance Group of America Inc. Class A 58,819 2,703 Assurant Inc. 75,300 2,696 * NASDAQ OMX Group Inc. 114,092 2,640 Leucadia National Corp. 116,219 2,636 White Mountains Insurance Group Ltd. 6,391 2,593 TD Ameritrade Holding Corp. 174,400 2,565 Hospitality Properties Trust 119,270 2,532 Douglas Emmett Inc. 147,673 2,525 * CIT Group Inc. 82,500 2,506 HCC Insurance Holdings Inc. 91,600 2,478 Allstate Corp. 102,300 2,423 Lincoln National Corp. 150,986 2,360 DDR Corp. 216,364 2,358 Camden Property Trust 42,400 2,343 Raymond James Financial Inc. 89,650 2,327 Apartment Investment & Management Co. 101,043 2,235 Alleghany Corp. 7,747 2,235 Commerce Bancshares Inc. 63,687 2,213 Alexandria Real Estate Equities Inc. 35,930 2,206 Cullen/Frost Bankers Inc. 47,600 2,183 East West Bancorp Inc. 145,700 2,172 Transatlantic Holdings Inc. 44,114 2,140 * American Capital Ltd. 313,600 2,139 BlackRock Inc. 14,450 2,139 Moody's Corp. 70,100 2,135 Brown & Brown Inc. 118,600 2,111 People's United Financial Inc. 174,014 1,984 Eaton Vance Corp. 86,202 1,920 * St. Joe Co. 127,188 1,907 SEI Investments Co. 123,770 1,904 Chubb Corp. 30,900 1,854 * Forest City Enterprises Inc. Class A 173,384 1,848 Zions Bancorporation 129,284 1,819 BOK Financial Corp. 38,571 1,809 * TFS Financial Corp. 221,854 1,804 Jones Lang LaSalle Inc. 34,450 1,785 Hanover Insurance Group Inc. 49,600 1,761 * Howard Hughes Corp. 41,009 1,726 Associated Banc-Corp 170,670 1,587 City National Corp. 42,000 1,586 * Popular Inc. 1,048,743 1,573 Digital Realty Trust Inc. 28,440 1,569 CNA Financial Corp. 69,500 1,562 SLM Corp. 123,245 1,534 Hudson City Bancorp Inc. 251,902 1,426 StanCorp Financial Group Inc. 50,600 1,395 First Citizens BancShares Inc. Class A 9,642 1,384 First Horizon National Corp. 227,345 1,355 Janus Capital Group Inc. 203,766 1,223 Legg Mason Inc. 47,500 1,221 Northern Trust Corp. 34,773 1,216 Lazard Ltd. Class A 55,686 1,175 BB&T Corp. 53,000 1,131 ProLogis Inc. 44,814 1,087 Hartford Financial Services Group Inc. 64,184 1,036 New York Community Bancorp Inc. 86,400 1,028 American Financial Group Inc. 32,200 1,000 Federated Investors Inc. Class B 56,200 985 American International Group Inc. 43,971 965 BRE Properties Inc. 21,500 910 ACE Ltd. 13,002 788 Bank of Hawaii Corp. 20,100 732 Interactive Brokers Group Inc. 51,335 715 Aon Corp. 16,400 688 * E*Trade Financial Corp. 74,916 682 Federal Realty Investment Trust 8,200 676 Taubman Centers Inc. 11,300 569 * Genworth Financial Inc. Class A 96,700 555 Invesco Ltd. 12,010 186 * MBIA Inc. 11,300 82 Essex Property Trust Inc. 300 36 Health Care (12.1%) Johnson & Johnson 801,298 51,051 Pfizer Inc. 2,052,484 36,288 Merck & Co. Inc. 790,626 25,861 Abbott Laboratories 407,600 20,845 Amgen Inc. 296,325 16,283 UnitedHealth Group Inc. 344,662 15,896 * Gilead Sciences Inc. 270,600 10,499 Bristol-Myers Squibb Co. 324,041 10,168 * Celgene Corp. 160,919 9,964 Allergan Inc. 111,030 9,147 Medtronic Inc. 263,600 8,762 WellPoint Inc. 132,316 8,638 * Biogen Idec Inc. 90,361 8,417 * Thermo Fisher Scientific Inc. 143,306 7,257 Baxter International Inc. 127,341 7,149 * Medco Health Solutions Inc. 147,742 6,928 * Express Scripts Inc. 168,324 6,240 Cardinal Health Inc. 145,512 6,094 Becton Dickinson and Co. 80,600 5,910 Aetna Inc. 157,144 5,712 Eli Lilly & Co. 152,595 5,641 McKesson Corp. 73,424 5,338 Humana Inc. 72,800 5,295 Stryker Corp. 109,200 5,147 St. Jude Medical Inc. 139,832 5,061 CIGNA Corp. 118,300 4,961 AmerisourceBergen Corp. Class A 132,300 4,931 * Agilent Technologies Inc. 140,106 4,378 Perrigo Co. 44,840 4,354 * Zimmer Holdings Inc. 81,170 4,343 * Watson Pharmaceuticals Inc. 63,283 4,319 * Forest Laboratories Inc. 136,600 4,206 * Laboratory Corp. of America Holdings 50,700 4,008 * Waters Corp. 49,900 3,767 Quest Diagnostics Inc. 72,800 3,593 * Henry Schein Inc. 55,100 3,417 * Life Technologies Corp. 86,835 3,337 * Mylan Inc. 188,137 3,198 * Mettler-Toledo International Inc. 22,100 3,093 DENTSPLY International Inc. 98,300 3,017 * Hospira Inc. 77,140 2,854 CR Bard Inc. 29,300 2,565 * Endo Pharmaceuticals Holdings Inc. 87,900 2,460 * Coventry Health Care Inc. 81,025 2,334 Universal Health Services Inc. Class B 67,400 2,292 Pharmaceutical Product Development Inc. 84,803 2,176 Patterson Cos. Inc. 73,530 2,105 * Kinetic Concepts Inc. 31,000 2,043 PerkinElmer Inc. 106,204 2,040 Teleflex Inc. 37,000 1,989 Lincare Holdings Inc. 78,950 1,776 * Health Net Inc. 74,200 1,759 * CareFusion Corp. 72,756 1,743 Covidien plc 33,900 1,495 * Varian Medical Systems Inc. 26,500 1,382 * Boston Scientific Corp. 205,500 1,215 Omnicare Inc. 40,900 1,040 * Cephalon Inc. 10,500 847 * Amylin Pharmaceuticals Inc. 47,800 441 * Dendreon Corp. 35,345 318 * DaVita Inc. 2,200 138 Techne Corp. 2,000 136 Industrials (10.5%) General Electric Co. 2,917,272 44,459 United Technologies Corp. 280,100 19,708 Boeing Co. 236,770 14,327 3M Co. 154,200 11,070 Union Pacific Corp. 123,914 10,120 Caterpillar Inc. 128,295 9,473 United Parcel Service Inc. Class B 147,300 9,302 Danaher Corp. 194,200 8,145 Precision Castparts Corp. 52,100 8,099 Norfolk Southern Corp. 130,500 7,963 FedEx Corp. 110,700 7,492 CSX Corp. 398,800 7,446 General Dynamics Corp. 124,400 7,077 Illinois Tool Works Inc. 163,500 6,802 Deere & Co. 104,800 6,767 Cummins Inc. 77,600 6,337 Emerson Electric Co. 142,400 5,883 Honeywell International Inc. 131,400 5,770 Lockheed Martin Corp. 72,700 5,281 CH Robinson Worldwide Inc. 76,100 5,211 PACCAR Inc. 142,910 4,833 Fastenal Co. 138,000 4,593 Waste Management Inc. 140,297 4,568 Parker Hannifin Corp. 71,000 4,482 WW Grainger Inc. 29,800 4,456 Expeditors International of Washington Inc. 101,061 4,098 * Stericycle Inc. 48,408 3,907 Rockwell Collins Inc. 73,700 3,888 Fluor Corp. 81,200 3,780 Northrop Grumman Corp. 72,268 3,769 Roper Industries Inc. 54,200 3,735 ITT Corp. 87,100 3,658 Iron Mountain Inc. 114,088 3,607 Raytheon Co. 88,118 3,601 L-3 Communications Holdings Inc. 54,000 3,346 Donaldson Co. Inc. 60,000 3,288 Joy Global Inc. 52,500 3,275 Pall Corp. 73,800 3,129 AMETEK Inc. 94,650 3,121 Equifax Inc. 93,200 2,865 Southwest Airlines Co. 351,687 2,828 JB Hunt Transport Services Inc. 73,500 2,655 * Quanta Services Inc. 136,100 2,557 MSC Industrial Direct Co. Class A 44,700 2,524 * Jacobs Engineering Group Inc. 77,700 2,509 Flowserve Corp. 33,000 2,442 Landstar System Inc. 59,289 2,345 IDEX Corp. 71,845 2,239 Dun & Bradstreet Corp. 36,200 2,218 Valmont Industries Inc. 27,537 2,146 KBR Inc. 89,249 2,109 Carlisle Cos. Inc. 65,200 2,079 Cintas Corp. 70,766 1,991 Toro Co. 40,100 1,976 * WABCO Holdings Inc. 51,941 1,966 Robert Half International Inc. 87,500 1,857 Manpower Inc. 54,600 1,836 * Owens Corning 83,900 1,819 Alliant Techsystems Inc. 33,100 1,804 * Verisk Analytics Inc. Class A 51,500 1,791 Wabtec Corp. 33,000 1,745 SPX Corp. 37,400 1,695 * CNH Global NV 53,400 1,401 Stanley Black & Decker Inc. 26,745 1,313 Gardner Denver Inc. 19,846 1,261 * Oshkosh Corp. 79,200 1,247 Textron Inc. 61,020 1,076 Con-way Inc. 46,800 1,036 Tyco International Ltd. 25,300 1,031 UTi Worldwide Inc. 77,587 1,012 * Terex Corp. 96,066 986 Graco Inc. 27,658 944 * Navistar International Corp. 28,500 915 Lennox International Inc. 35,090 905 Republic Services Inc. Class A 19,512 547 Manitowoc Co. Inc. 62,200 417 * Huntington Ingalls Industries Inc. 12,044 293 Ryder System Inc. 3,600 135 * KAR Auction Services Inc. 10,953 133 * AGCO Corp. 3,600 124 * TransDigm Group Inc. 1,380 113 Information Technology (19.0%) * Apple Inc. 264,500 100,822 International Business Machines Corp. 352,558 61,708 Microsoft Corp. 2,063,000 51,348 * Google Inc. Class A 74,760 38,455 Oracle Corp. 1,143,334 32,859 Intel Corp. 1,389,200 29,632 Cisco Systems Inc. 1,677,600 25,986 QUALCOMM Inc. 415,720 20,216 Hewlett-Packard Co. 643,258 14,441 * EMC Corp. 661,500 13,885 Visa Inc. Class A 157,298 13,484 * eBay Inc. 390,914 11,528 Mastercard Inc. Class A 35,790 11,351 Texas Instruments Inc. 389,800 10,388 Broadcom Corp. Class A 203,950 6,789 * Yahoo! Inc. 501,200 6,596 Corning Inc. 504,200 6,232 * Intuit Inc. 124,760 5,919 * Dell Inc. 415,500 5,879 * Cognizant Technology Solutions Corp. Class A 93,437 5,858 * Symantec Corp. 335,351 5,466 * Adobe Systems Inc. 213,200 5,153 * NetApp Inc. 137,963 4,682 Accenture plc Class A 88,713 4,673 Western Union Co. 298,095 4,558 * Teradata Corp. 84,674 4,533 Altera Corp. 140,647 4,435 * Citrix Systems Inc. 80,756 4,404 Applied Materials Inc. 417,500 4,321 Xerox Corp. 577,604 4,026 * Fiserv Inc. 78,050 3,963 CA Inc. 201,266 3,907 Analog Devices Inc. 118,166 3,693 Amphenol Corp. Class A 89,500 3,649 KLA-Tencor Corp. 94,800 3,629 Fidelity National Information Services Inc. 146,178 3,555 * BMC Software Inc. 91,600 3,532 Linear Technology Corp. 124,200 3,434 * Autodesk Inc. 117,288 3,258 * NVIDIA Corp. 255,244 3,191 * Western Digital Corp. 114,100 2,935 * Lam Research Corp. 77,108 2,929 * Avnet Inc. 105,400 2,749 Global Payments Inc. 66,817 2,699 * LSI Corp. 488,428 2,530 * Tech Data Corp. 55,510 2,400 * Arrow Electronics Inc. 84,500 2,347 Automatic Data Processing Inc. 47,100 2,221 * Synopsys Inc. 89,121 2,171 Computer Sciences Corp. 78,900 2,118 Motorola Solutions Inc. 49,604 2,078 * Juniper Networks Inc. 119,000 2,054 Microchip Technology Inc. 65,100 2,025 * Ingram Micro Inc. 125,000 2,016 * Atmel Corp. 248,700 2,007 * Compuware Corp. 258,162 1,977 Xilinx Inc. 71,336 1,957 * Cadence Design Systems Inc. 205,607 1,900 DST Systems Inc. 42,800 1,876 * Electronic Arts Inc. 90,200 1,845 * NCR Corp. 99,574 1,682 * Motorola Mobility Holdings Inc. 43,403 1,640 * QLogic Corp. 129,000 1,636 * Fairchild Semiconductor International Inc. Class A 147,958 1,598 Molex Inc. 69,751 1,421 * Lexmark International Inc. Class A 50,300 1,360 * Monster Worldwide Inc. 183,258 1,316 Total System Services Inc. 74,759 1,266 * Teradyne Inc. 110,200 1,213 Broadridge Financial Solutions Inc. 58,725 1,183 Tellabs Inc. 266,900 1,145 Solera Holdings Inc. 22,096 1,116 * IAC/InterActiveCorp 24,515 970 * Zebra Technologies Corp. 27,257 843 Lender Processing Services Inc. 61,250 838 * Advanced Micro Devices Inc. 81,100 412 * AOL Inc. 34,240 411 Activision Blizzard Inc. 32,800 390 * Novellus Systems Inc. 13,100 357 * Micron Technology Inc. 56,400 284 Harris Corp. 4,300 147 Intersil Corp. Class A 10,400 107 * SunPower Corp. Class A 8,218 66 Materials (3.9%) Newmont Mining Corp. 164,386 10,340 Praxair Inc. 105,400 9,853 Freeport-McMoRan Copper & Gold Inc. 294,908 8,980 EI du Pont de Nemours & Co. 160,300 6,407 Monsanto Co. 82,434 4,949 Ecolab Inc. 97,200 4,752 Nucor Corp. 129,600 4,101 Dow Chemical Co. 178,640 4,012 CF Industries Holdings Inc. 31,800 3,924 Sigma-Aldrich Corp. 63,400 3,917 Mosaic Co. 71,400 3,496 LyondellBasell Industries NV Class A 142,000 3,469 Ball Corp. 107,100 3,322 Nalco Holding Co. 94,639 3,310 Airgas Inc. 51,500 3,287 * Crown Holdings Inc. 103,000 3,153 FMC Corp. 44,400 3,071 Celanese Corp. Class A 82,811 2,694 * Allied Nevada Gold Corp. 73,800 2,643 Albemarle Corp. 60,400 2,440 Scotts Miracle-Gro Co. Class A 51,099 2,279 Allegheny Technologies Inc. 60,900 2,253 Cliffs Natural Resources Inc. 42,761 2,188 Titanium Metals Corp. 139,110 2,084 * Owens-Illinois Inc. 135,600 2,050 * Intrepid Potash Inc. 79,685 1,982 * Rockwood Holdings Inc. 58,800 1,981 Martin Marietta Materials Inc. 30,600 1,935 Cytec Industries Inc. 54,300 1,908 Sealed Air Corp. 106,072 1,771 United States Steel Corp. 79,356 1,747 * Solutia Inc. 132,400 1,701 * Molycorp Inc. 49,700 1,634 Reliance Steel & Aluminum Co. 46,300 1,575 Schnitzer Steel Industries Inc. 41,475 1,526 Royal Gold Inc. 20,686 1,325 International Paper Co. 35,900 835 Valspar Corp. 23,400 730 Walter Energy Inc. 11,780 707 Packaging Corp. of America 26,600 620 * WR Grace & Co. 15,800 526 Southern Copper Corp. 21,000 525 Air Products & Chemicals Inc. 5,700 435 Telecommunication Services (3.2%) AT&T Inc. 1,734,979 49,482 Verizon Communications Inc. 711,342 26,177 * American Tower Corp. Class A 150,000 8,070 * Crown Castle International Corp. 130,600 5,312 CenturyLink Inc. 145,600 4,822 * Sprint Nextel Corp. 1,239,656 3,769 * SBA Communications Corp. Class A 52,823 1,821 * United States Cellular Corp. 32,300 1,281 * Level 3 Communications Inc. 669,207 997 Telephone & Data Systems Inc. 43,601 927 Frontier Communications Corp. 126,223 771 Telephone & Data Systems Inc. (Special Common Shares) 33,200 656 Utilities (3.5%) Exelon Corp. 182,000 7,755 NextEra Energy Inc. 122,451 6,615 FirstEnergy Corp. 137,900 6,193 PG&E Corp. 145,600 6,160 Sempra Energy 107,736 5,548 Edison International 142,500 5,451 Southern Co. 121,500 5,148 Entergy Corp. 77,000 5,104 CenterPoint Energy Inc. 223,800 4,391 Wisconsin Energy Corp. 132,000 4,130 Northeast Utilities 110,600 3,722 * AES Corp. 359,398 3,508 CMS Energy Corp. 173,986 3,443 NSTAR 76,600 3,432 Dominion Resources Inc. 67,086 3,406 * Calpine Corp. 241,180 3,396 * NRG Energy Inc. 155,615 3,301 Duke Energy Corp. 163,592 3,270 SCANA Corp. 74,200 3,001 Integrys Energy Group Inc. 61,481 2,989 NV Energy Inc. 201,083 2,958 ITC Holdings Corp. 36,166 2,800 American Water Works Co. Inc. 87,200 2,632 MDU Resources Group Inc. 137,050 2,630 Public Service Enterprise Group Inc. 69,800 2,329 Aqua America Inc. 107,583 2,321 DPL Inc. 75,000 2,261 * GenOn Energy Inc. 788,829 2,193 Questar Corp. 115,800 2,051 National Fuel Gas Co. 19,487 949 UGI Corp. 34,466 905 NiSource Inc. 35,920 768 American Electric Power Co. Inc. 9,300 354 Total Investments (100.0%) (Cost $2,775,254) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Tax-Managed Capital Appreciation Fund At September 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $2,775,254,000. Net unrealized appreciation of investment securities for tax purposes was $497,281,000, consisting of unrealized gains of $803,535,000 on securities that had risen in value since their purchase and $306,254,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (46.5%) Consumer Discretionary (5.5%) * Amazon.com Inc. 11,502 2,487 McDonald's Corp. 24,559 2,157 Walt Disney Co. 60,366 1,821 Comcast Corp. Class A 74,045 1,548 News Corp. Class A 79,200 1,225 * DIRECTV Class A 26,818 1,133 * Ford Motor Co. 115,700 1,119 Target Corp. 22,045 1,081 NIKE Inc. Class B 12,447 1,064 Home Depot Inc. 32,099 1,055 Starbucks Corp. 26,627 993 Lowe's Cos. Inc. 42,215 816 TJX Cos. Inc. 14,293 793 Time Warner Inc. 25,796 773 Yum! Brands Inc. 15,505 766 Viacom Inc. Class B 19,127 741 Time Warner Cable Inc. 11,243 705 Coach Inc. 11,770 610 Kohl's Corp. 12,082 593 * Bed Bath & Beyond Inc. 10,100 579 Macy's Inc. 19,230 506 Carnival Corp. 16,650 505 * O'Reilly Automotive Inc. 7,344 489 Ross Stores Inc. 6,032 475 * AutoZone Inc. 1,400 447 Virgin Media Inc. 17,136 417 Harley-Davidson Inc. 12,103 416 Ralph Lauren Corp. Class A 3,180 412 Staples Inc. 29,898 398 Marriott International Inc. Class A 14,568 397 Family Dollar Stores Inc. 7,400 376 PetSmart Inc. 8,668 370 Starwood Hotels & Resorts Worldwide Inc. 9,307 361 Best Buy Co. Inc. 15,075 351 * DISH Network Corp. Class A 13,957 350 Advance Auto Parts Inc. 5,903 343 Expedia Inc. 12,967 334 * priceline.com Inc. 740 333 Abercrombie & Fitch Co. 5,400 332 Fortune Brands Inc. 6,000 324 Tractor Supply Co. 5,146 322 Gap Inc. 19,725 320 CBS Corp. Class B 15,500 316 Lear Corp. 7,300 313 International Game Technology 21,400 311 Johnson Controls Inc. 11,700 309 * General Motors Co. 14,400 291 * Liberty Media Corp. - Liberty Starz Class A 4,555 290 PVH Corp. 4,953 288 Gentex Corp. 11,400 274 * BorgWarner Inc. 4,476 271 Scripps Networks Interactive Inc. Class A 7,150 266 Royal Caribbean Cruises Ltd. 12,000 260 * Apollo Group Inc. Class A 6,500 257 Aaron's Inc. 10,150 256 Jarden Corp. 9,000 254 Hasbro Inc. 7,712 252 Weight Watchers International Inc. 4,225 246 * Dollar General Corp. 6,500 245 DeVry Inc. 6,600 244 John Wiley & Sons Inc. Class A 5,453 242 Thor Industries Inc. 10,788 239 * Liberty Global Inc. Class A 6,532 236 DR Horton Inc. 25,499 231 Harman International Industries Inc. 7,930 227 Lennar Corp. Class A 16,700 226 Morningstar Inc. 3,900 220 Dillard's Inc. Class A 5,000 217 Wendy's Co. 46,900 215 * Las Vegas Sands Corp. 5,400 207 * NVR Inc. 340 205 Brinker International Inc. 9,637 202 * Liberty Global Inc. 5,446 188 Washington Post Co. Class B 560 183 Wyndham Worldwide Corp. 6,300 180 RadioShack Corp. 12,521 146 * Discovery Communications Inc. Class A 3,841 145 Service Corp. International 14,900 136 Comcast Corp. 6,476 134 Guess? Inc. 4,600 131 Omnicom Group Inc. 3,200 118 * Panera Bread Co. Class A 900 94 Chico's FAS Inc. 7,000 80 * Liberty Media Corp. - Liberty Capital Class A 1,200 79 * Career Education Corp. 4,500 59 Polaris Industries Inc. 1,000 50 Newell Rubbermaid Inc. 3,718 44 * MGM Resorts International 4,013 37 * Toll Brothers Inc. 2,000 29 Autoliv Inc. 400 19 * AMC Networks Inc. Class A 573 18 Cablevision Systems Corp. Class A 1,094 17 Lennar Corp. Class B 680 7 H&R Block Inc. 500 7 Darden Restaurants Inc. 50 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 243 — Consumer Staples (4.9%) Procter & Gamble Co. 75,284 4,757 Coca-Cola Co. 60,831 4,110 Philip Morris International Inc. 44,200 2,757 Wal-Mart Stores Inc. 50,181 2,604 PepsiCo Inc. 38,443 2,380 Colgate-Palmolive Co. 16,335 1,449 CVS Caremark Corp. 41,792 1,403 Costco Wholesale Corp. 15,117 1,241 Kraft Foods Inc. 33,316 1,119 Altria Group Inc. 41,100 1,102 Walgreen Co. 28,118 925 Archer-Daniels-Midland Co. 26,820 665 Mead Johnson Nutrition Co. 8,738 601 * Green Mountain Coffee Roasters Inc. 5,629 523 Sara Lee Corp. 28,200 461 Estee Lauder Cos. Inc. Class A 5,195 456 Dr Pepper Snapple Group Inc. 11,762 456 Hershey Co. 7,600 450 JM Smucker Co. 6,134 447 Whole Foods Market Inc. 6,600 431 Bunge Ltd. 7,330 427 Brown-Forman Corp. Class B 5,851 410 Coca-Cola Enterprises Inc. 16,186 403 Church & Dwight Co. Inc. 9,086 402 * Hansen Natural Corp. 4,445 388 McCormick & Co. Inc. 8,400 388 Kroger Co. 17,300 380 Herbalife Ltd. 6,900 370 Clorox Co. 5,400 358 General Mills Inc. 9,100 350 Tyson Foods Inc. Class A 19,827 344 Campbell Soup Co. 10,400 337 Safeway Inc. 20,134 335 Molson Coors Brewing Co. Class B 8,300 329 * Energizer Holdings Inc. 4,894 325 Hormel Foods Corp. 11,946 323 * Ralcorp Holdings Inc. 4,200 322 Kimberly-Clark Corp. 4,172 296 * Smithfield Foods Inc. 14,762 288 * Constellation Brands Inc. Class A 15,484 279 Corn Products International Inc. 6,488 255 * Dean Foods Co. 26,850 238 Flowers Foods Inc. 11,400 222 * BJ's Wholesale Club Inc. 900 46 Avon Products Inc. 2,100 41 Sysco Corp. 1,500 39 Energy (5.1%) Exxon Mobil Corp. 137,299 9,972 Chevron Corp. 53,483 4,948 ConocoPhillips 33,287 2,108 Schlumberger Ltd. 32,667 1,951 Occidental Petroleum Corp. 20,404 1,459 Anadarko Petroleum Corp. 17,085 1,077 Apache Corp. 12,914 1,036 Devon Energy Corp. 13,457 746 National Oilwell Varco Inc. 13,729 703 EOG Resources Inc. 9,428 670 Halliburton Co. 20,764 634 Hess Corp. 10,804 567 El Paso Corp. 31,966 559 Range Resources Corp. 8,669 507 * Southwestern Energy Co. 15,014 500 Noble Energy Inc. 6,999 496 * Cameron International Corp. 10,952 455 * FMC Technologies Inc. 11,530 434 Marathon Petroleum Corp. 15,241 412 Peabody Energy Corp. 11,809 400 Pioneer Natural Resources Co. 5,694 375 EQT Corp. 6,997 373 Cabot Oil & Gas Corp. 5,845 362 Kinder Morgan Inc. 12,100 313 SM Energy Co. 5,157 313 Murphy Oil Corp. 6,700 296 * Newfield Exploration Co. 7,327 291 * Rowan Cos. Inc. 9,343 282 QEP Resources Inc. 10,257 278 Cimarex Energy Co. 4,976 277 * Dresser-Rand Group Inc. 6,713 272 Diamond Offshore Drilling Inc. 4,860 266 Consol Energy Inc. 7,605 258 * Ultra Petroleum Corp. 9,300 258 Helmerich & Payne Inc. 6,308 256 Energen Corp. 5,830 238 * Continental Resources Inc. 4,672 226 * Oil States International Inc. 4,400 224 HollyFrontier Corp. 8,292 217 Baker Hughes Inc. 4,550 210 * Superior Energy Services Inc. 7,900 207 * Nabors Industries Ltd. 16,090 197 CARBO Ceramics Inc. 1,900 195 SEACOR Holdings Inc. 2,397 192 * Kosmos Energy Ltd. 16,200 190 Marathon Oil Corp. 8,482 183 * McDermott International Inc. 16,865 181 * SandRidge Energy Inc. 30,400 169 EXCO Resources Inc. 15,400 165 * Concho Resources Inc. 2,200 157 Patterson-UTI Energy Inc. 8,502 147 * Forest Oil Corp. 9,041 130 * Whiting Petroleum Corp. 3,600 126 * Plains Exploration & Production Co. 4,748 108 * Alpha Natural Resources Inc. 3,888 69 Chesapeake Energy Corp. 2,100 54 * Denbury Resources Inc. 1,400 16 Financials (6.6%) * Berkshire Hathaway Inc. Class B 54,186 3,849 Wells Fargo & Co. 137,921 3,327 JPMorgan Chase & Co. 109,301 3,292 Citigroup Inc. 92,601 2,372 Bank of America Corp. 324,417 1,985 Goldman Sachs Group Inc. 15,385 1,455 Simon Property Group Inc. 10,202 1,122 US Bancorp 43,300 1,019 American Express Co. 19,933 895 Capital One Financial Corp. 17,439 691 Public Storage 5,851 652 Equity Residential 11,950 620 Morgan Stanley 44,360 599 State Street Corp. 18,069 581 Franklin Resources Inc. 5,875 562 Boston Properties Inc. 6,181 551 Discover Financial Services 23,829 547 Travelers Cos. Inc. 10,589 516 Progressive Corp. 28,397 504 Loews Corp. 14,324 495 SunTrust Banks Inc. 26,350 473 Bank of New York Mellon Corp. 25,100 467 AvalonBay Communities Inc. 4,000 456 * IntercontinentalExchange Inc. 3,800 449 Charles Schwab Corp. 39,305 443 Fifth Third Bancorp 38,275 387 Host Hotels & Resorts Inc. 34,746 380 PNC Financial Services Group Inc. 7,700 371 MetLife Inc. 12,940 362 Aon Corp. 8,600 361 General Growth Properties Inc. 29,100 352 Unum Group 16,727 351 Weyerhaeuser Co. 22,357 348 Moody's Corp. 11,300 344 Federal Realty Investment Trust 3,999 330 Hartford Financial Services Group Inc. 20,400 329 Aflac Inc. 8,800 308 SL Green Realty Corp. 5,259 306 Lincoln National Corp. 19,459 304 * Arch Capital Group Ltd. 9,296 304 Torchmark Corp. 8,610 300 WR Berkley Corp. 10,003 297 * Affiliated Managers Group Inc. 3,800 297 * Markel Corp. 830 296 * CB Richard Ellis Group Inc. Class A 21,973 296 Regions Financial Corp. 88,800 296 Leucadia National Corp. 12,900 293 RenaissanceRe Holdings Ltd. 4,532 289 Legg Mason Inc. 11,154 287 Digital Realty Trust Inc. 5,143 284 * MSCI Inc. Class A 9,200 279 American International Group Inc. 12,500 274 Allied World Assurance Co. Holdings AG 5,048 271 Reinsurance Group of America Inc. Class A 5,872 270 Apartment Investment & Management Co. 12,073 267 HCC Insurance Holdings Inc. 9,864 267 * NASDAQ OMX Group Inc. 11,500 266 Camden Property Trust 4,800 265 Alexandria Real Estate Equities Inc. 4,300 264 Assurant Inc. 7,200 258 Douglas Emmett Inc. 14,929 255 CapitalSource Inc. 41,100 252 Comerica Inc. 10,900 250 DDR Corp. 22,700 247 TD Ameritrade Holding Corp. 16,661 245 Jones Lang LaSalle Inc. 4,712 244 Zions Bancorporation 17,087 240 Raymond James Financial Inc. 9,250 240 American Financial Group Inc. 7,650 238 East West Bancorp Inc. 15,588 232 Associated Banc-Corp 24,800 231 Hospitality Properties Trust 10,810 229 Assured Guaranty Ltd. 20,600 226 Vornado Realty Trust 3,000 224 Alleghany Corp. 775 224 Allstate Corp. 9,400 223 Prudential Financial Inc. 4,712 221 Brown & Brown Inc. 12,400 221 First Horizon National Corp. 36,256 216 * American Capital Ltd. 31,200 213 * Forest City Enterprises Inc. Class A 19,718 210 Commerce Bancshares Inc. 5,973 208 First Citizens BancShares Inc. Class A 1,446 208 * First Republic Bank 8,800 204 White Mountains Insurance Group Ltd. 500 203 * St. Joe Co. 13,100 196 * Howard Hughes Corp. 4,600 194 Essex Property Trust Inc. 1,600 192 BOK Financial Corp. 4,040 189 SEI Investments Co. 12,147 187 CNA Financial Corp. 8,100 182 * LPL Investment Holdings Inc. 7,100 180 Hanover Insurance Group Inc. 5,014 178 Washington Federal Inc. 13,900 177 Huntington Bancshares Inc. 35,900 172 * MBIA Inc. 22,375 163 Lazard Ltd. Class A 7,700 162 BRE Properties Inc. 3,400 144 Janus Capital Group Inc. 23,600 142 StanCorp Financial Group Inc. 5,000 138 Kimco Realty Corp. 8,469 127 * TFS Financial Corp. 15,600 127 BB&T Corp. 5,800 124 CME Group Inc. 499 123 * Genworth Financial Inc. Class A 20,900 120 Transatlantic Holdings Inc. 2,400 116 Jefferies Group Inc. 9,300 115 BlackRock Inc. 722 107 KeyCorp 17,518 104 ACE Ltd. 1,400 85 Chubb Corp. 1,400 84 * Green Dot Corp. Class A 2,400 75 M&T Bank Corp. 750 52 ProLogis Inc. 2,000 49 Ameriprise Financial Inc. 1,180 46 * CIT Group Inc. 1,200 36 City National Corp. 900 34 * E*Trade Financial Corp. 3,200 29 Taubman Centers Inc. 400 20 Cullen/Frost Bankers Inc. 200 9 People's United Financial Inc. 400 5 Health Care (5.6%) Johnson & Johnson 73,187 4,663 Pfizer Inc. 202,589 3,582 Merck & Co. Inc. 74,621 2,441 Abbott Laboratories 41,200 2,107 Amgen Inc. 30,552 1,679 UnitedHealth Group Inc. 32,213 1,486 * Gilead Sciences Inc. 27,993 1,086 Bristol-Myers Squibb Co. 33,295 1,045 * Celgene Corp. 16,662 1,032 Allergan Inc. 11,399 939 WellPoint Inc. 13,626 889 * Biogen Idec Inc. 9,169 854 Medtronic Inc. 23,200 771 * Thermo Fisher Scientific Inc. 14,767 748 * Medco Health Solutions Inc. 15,445 724 McKesson Corp. 9,832 715 * Express Scripts Inc. 19,168 711 Stryker Corp. 13,149 620 Eli Lilly & Co. 16,000 591 * Intuitive Surgical Inc. 1,590 579 Aetna Inc. 15,855 576 Cardinal Health Inc. 13,245 555 CIGNA Corp. 11,962 502 St. Jude Medical Inc. 13,835 501 * Zimmer Holdings Inc. 9,070 485 * Watson Pharmaceuticals Inc. 7,096 484 AmerisourceBergen Corp. Class A 12,706 473 * Agilent Technologies Inc. 14,807 463 Perrigo Co. 4,608 447 * Forest Laboratories Inc. 14,109 434 Quest Diagnostics Inc. 8,545 422 * Laboratory Corp. of America Holdings 5,191 410 * Vertex Pharmaceuticals Inc. 9,000 401 CR Bard Inc. 4,565 400 Baxter International Inc. 7,100 399 Humana Inc. 5,400 393 * Waters Corp. 5,118 386 * Life Technologies Corp. 10,022 385 * Mylan Inc. 22,356 380 * Hospira Inc. 9,860 365 DENTSPLY International Inc. 10,328 317 Cooper Cos. Inc. 3,984 315 * Varian Medical Systems Inc. 5,800 302 * DaVita Inc. 4,800 301 * Mettler-Toledo International Inc. 2,100 294 * Endo Pharmaceuticals Holdings Inc. 9,559 267 Universal Health Services Inc. Class B 7,666 261 Techne Corp. 3,800 258 Omnicare Inc. 9,821 250 Pharmaceutical Product Development Inc. 9,700 249 Hill-Rom Holdings Inc. 8,000 240 * Illumina Inc. 5,800 237 * HCA Holdings Inc. 11,500 232 * Warner Chilcott plc Class A 16,000 229 PerkinElmer Inc. 11,400 219 Covidien plc 4,800 212 * CareFusion Corp. 8,395 201 * Bio-Rad Laboratories Inc. Class A 2,100 191 Patterson Cos. Inc. 6,600 189 * Tenet Healthcare Corp. 42,100 174 * Cephalon Inc. 1,600 129 Becton Dickinson and Co. 1,684 123 Industrials (4.9%) General Electric Co. 277,609 4,231 United Technologies Corp. 24,876 1,750 Union Pacific Corp. 16,484 1,346 3M Co. 16,900 1,213 Boeing Co. 15,820 957 Caterpillar Inc. 12,500 923 United Parcel Service Inc. Class B 13,600 859 Danaher Corp. 20,379 855 Precision Castparts Corp. 5,352 832 FedEx Corp. 10,976 743 Goodrich Corp. 5,000 603 Cummins Inc. 7,321 598 Raytheon Co. 14,149 578 CSX Corp. 29,700 554 CH Robinson Worldwide Inc. 7,611 521 Honeywell International Inc. 11,500 505 Emerson Electric Co. 12,100 500 Fastenal Co. 13,730 457 Expeditors International of Washington Inc. 10,628 431 * Stericycle Inc. 4,995 403 Republic Services Inc. Class A 14,110 396 WW Grainger Inc. 2,632 394 Fluor Corp. 8,258 384 Roper Industries Inc. 5,400 372 Ingersoll-Rand plc 13,100 368 ITT Corp. 8,739 367 Southwest Airlines Co. 45,067 362 Deere & Co. 5,600 362 Rockwell Collins Inc. 6,400 338 Joy Global Inc. 5,400 337 Textron Inc. 18,881 333 * TransDigm Group Inc. 4,000 327 Donaldson Co. Inc. 5,956 326 AMETEK Inc. 9,894 326 * Quanta Services Inc. 17,055 320 Equifax Inc. 9,900 304 * Jacobs Engineering Group Inc. 8,907 288 * BE Aerospace Inc. 8,600 285 JB Hunt Transport Services Inc. 7,744 280 KBR Inc. 11,782 278 Gardner Denver Inc. 4,377 278 Copa Holdings SA Class A 4,493 275 Wabtec Corp. 5,116 270 Towers Watson & Co. Class A 4,500 269 Flowserve Corp. 3,634 269 Chicago Bridge & Iron Co. NV 9,300 266 PACCAR Inc. 7,800 264 * AGCO Corp. 7,424 257 Stanley Black & Decker Inc. 5,227 257 Waste Connections Inc. 7,400 250 * Babcock & Wilcox Co. 12,632 247 * URS Corp. 8,259 245 * Thomas & Betts Corp. 6,066 242 Landstar System Inc. 6,088 241 Nordson Corp. 6,000 238 UTi Worldwide Inc. 17,704 231 * AECOM Technology Corp. 12,900 228 * WABCO Holdings Inc. 6,015 228 Valmont Industries Inc. 2,911 227 Alliant Techsystems Inc. 4,144 226 * Navistar International Corp. 7,026 226 Covanta Holding Corp. 14,400 219 Pentair Inc. 6,800 218 Dun & Bradstreet Corp. 3,400 208 * Spirit Aerosystems Holdings Inc. Class A 13,000 207 Trinity Industries Inc. 9,500 203 * WESCO International Inc. 6,045 203 * Oshkosh Corp. 12,800 201 Regal-Beloit Corp. 4,400 200 Con-way Inc. 9,000 199 General Dynamics Corp. 3,491 199 Toro Co. 3,959 195 SPX Corp. 4,299 195 Armstrong World Industries Inc. 5,403 186 Manpower Inc. 5,250 177 Robert Half International Inc. 8,200 174 Manitowoc Co. Inc. 24,562 165 Norfolk Southern Corp. 2,700 165 * Shaw Group Inc. 7,200 157 Illinois Tool Works Inc. 3,700 154 * Air Lease Corp. 8,000 154 * Huntington Ingalls Industries Inc. 5,819 142 Lennox International Inc. 5,100 131 Cintas Corp. 4,550 128 MSC Industrial Direct Co. Class A 2,100 119 Lockheed Martin Corp. 1,503 109 Tyco International Ltd. 2,600 106 * Terex Corp. 9,584 98 * CNH Global NV 3,000 79 Ryder System Inc. 1,400 53 Pall Corp. 1,000 42 L-3 Communications Holdings Inc. 489 30 * United Continental Holdings Inc. 1,200 23 IDEX Corp. 529 16 Northrop Grumman Corp. 118 6 Information Technology (8.8%) * Apple Inc. 27,619 10,528 International Business Machines Corp. 33,103 5,794 Microsoft Corp. 203,956 5,076 * Google Inc. Class A 7,739 3,981 Oracle Corp. 119,279 3,428 Intel Corp. 151,400 3,229 Cisco Systems Inc. 173,108 2,681 Qualcomm Inc. 45,100 2,193 Hewlett-Packard Co. 68,430 1,536 Visa Inc. Class A 17,497 1,500 * EMC Corp. 68,790 1,444 Mastercard Inc. Class A 3,704 1,175 * eBay Inc. 39,444 1,163 * Dell Inc. 60,835 861 * Cognizant Technology Solutions Corp. Class A 11,977 751 Corning Inc. 60,067 742 Accenture plc Class A 13,600 716 * Yahoo! Inc. 52,474 691 Broadcom Corp. Class A 19,143 637 Texas Instruments Inc. 23,446 625 * Intuit Inc. 13,138 623 Motorola Solutions Inc. 13,218 554 Applied Materials Inc. 53,080 549 * Adobe Systems Inc. 22,444 543 * Symantec Corp. 33,239 542 * NetApp Inc. 15,271 518 * Citrix Systems Inc. 8,528 465 * Teradata Corp. 8,536 457 Altera Corp. 14,370 453 Analog Devices Inc. 14,134 442 * Motorola Mobility Holdings Inc. 11,303 427 Western Union Co. 25,665 392 CA Inc. 20,140 391 * Fiserv Inc. 7,647 388 Amphenol Corp. Class A 9,432 385 Xilinx Inc. 13,917 382 * BMC Software Inc. 9,883 381 Avago Technologies Ltd. 11,600 380 Activision Blizzard Inc. 31,000 369 KLA-Tencor Corp. 9,592 367 Fidelity National Information Services Inc. 14,908 363 * Juniper Networks Inc. 20,600 356 * Alliance Data Systems Corp. 3,600 334 VeriSign Inc. 11,600 332 Factset Research Systems Inc. 3,682 328 * Autodesk Inc. 11,608 323 FLIR Systems Inc. 12,500 313 * Lam Research Corp. 7,700 292 Solera Holdings Inc. 5,600 283 Global Payments Inc. 6,760 273 * SAIC Inc. 22,806 269 * Synopsys Inc. 10,000 244 DST Systems Inc. 5,550 243 * Atmel Corp. 28,800 232 National Instruments Corp. 10,000 229 * NVIDIA Corp. 17,900 224 Computer Sciences Corp. 8,200 220 * Marvell Technology Group Ltd. 15,000 218 Total System Services Inc. 11,700 198 * First Solar Inc. 2,971 188 Automatic Data Processing Inc. 3,874 183 Xerox Corp. 26,155 182 * Fairchild Semiconductor International Inc. Class A 16,325 176 Tellabs Inc. 35,248 151 * Lexmark International Inc. Class A 5,300 143 Maxim Integrated Products Inc. 5,500 128 * Salesforce.com Inc. 1,103 126 * Ingram Micro Inc. 7,800 126 Linear Technology Corp. 4,000 111 AVX Corp. 6,400 76 * LSI Corp. 14,400 75 Harris Corp. 2,100 72 * Tech Data Corp. 1,400 61 * IAC/InterActiveCorp 1,500 59 * Arrow Electronics Inc. 700 19 * Freescale Semiconductor Holdings I Ltd. 1,600 18 Lender Processing Services Inc. 800 11 Materials (1.8%) Newmont Mining Corp. 16,554 1,041 Monsanto Co. 16,208 973 Freeport-McMoRan Copper & Gold Inc. 29,394 895 EI du Pont de Nemours & Co. 15,400 616 Mosaic Co. 10,848 531 Ecolab Inc. 9,400 460 CF Industries Holdings Inc. 3,411 421 Sigma-Aldrich Corp. 6,633 410 Dow Chemical Co. 17,400 391 Nalco Holding Co. 10,749 376 LyondellBasell Industries NV Class A 14,000 342 FMC Corp. 4,759 329 Airgas Inc. 5,043 322 Alcoa Inc. 33,600 322 Praxair Inc. 3,400 318 * Crown Holdings Inc. 10,241 313 Sherwin-Williams Co. 4,100 305 Ball Corp. 9,818 305 Cliffs Natural Resources Inc. 5,900 302 Celanese Corp. Class A 9,007 293 Royal Gold Inc. 4,200 269 International Paper Co. 10,743 250 Nucor Corp. 7,400 234 Ashland Inc. 5,198 229 Walter Energy Inc. 3,800 228 Scotts Miracle-Gro Co. Class A 5,042 225 * WR Grace & Co. 6,600 220 * Owens-Illinois Inc. 14,000 212 Reliance Steel & Aluminum Co. 6,200 211 United States Steel Corp. 9,300 205 Sealed Air Corp. 11,800 197 Schnitzer Steel Industries Inc. 5,079 187 Westlake Chemical Corp. 5,100 175 Cytec Industries Inc. 4,933 173 * Intrepid Potash Inc. 6,803 169 * Solutia Inc. 12,000 154 Titanium Metals Corp. 9,700 145 Martin Marietta Materials Inc. 2,286 144 Steel Dynamics Inc. 9,800 97 Albemarle Corp. 2,000 81 Air Products & Chemicals Inc. 500 38 * Rockwood Holdings Inc. 900 30 Vulcan Materials Co. 334 9 Telecommunication Services (1.4%) AT&T Inc. 155,366 4,431 Verizon Communications Inc. 76,300 2,808 * American Tower Corp. Class A 15,249 821 * Crown Castle International Corp. 12,967 527 * Sprint Nextel Corp. 122,135 371 * SBA Communications Corp. Class A 8,418 290 * NII Holdings Inc. 10,251 276 * United States Cellular Corp. 5,015 199 * tw telecom inc Class A 11,900 197 * MetroPCS Communications Inc. 20,300 177 Telephone & Data Systems Inc. 7,763 165 Frontier Communications Corp. 16,298 100 CenturyLink Inc. 2,600 86 * Clearwire Corp. Class A 29,147 68 Telephone & Data Systems Inc. (Special Common Shares) 3,000 59 Utilities (1.9%) NextEra Energy Inc. 15,197 821 Dominion Resources Inc. 13,408 681 FirstEnergy Corp. 14,278 641 PG&E Corp. 14,635 619 Edison International 14,600 559 Sempra Energy 10,828 558 Southern Co. 12,800 542 Xcel Energy Inc. 21,000 519 Entergy Corp. 7,700 510 Constellation Energy Group Inc. 11,300 430 Wisconsin Energy Corp. 13,650 427 Northeast Utilities 11,500 387 Oneok Inc. 5,800 383 American Water Works Co. Inc. 12,300 371 Consolidated Edison Inc. 6,400 365 ITC Holdings Corp. 4,713 365 * AES Corp. 37,300 364 CMS Energy Corp. 17,403 344 * NRG Energy Inc. 15,424 327 * Calpine Corp. 23,010 324 OGE Energy Corp. 6,700 320 NSTAR 7,142 320 Exelon Corp. 7,400 315 Alliant Energy Corp. 8,100 313 NV Energy Inc. 20,104 296 Aqua America Inc. 13,200 285 MDU Resources Group Inc. 14,804 284 National Fuel Gas Co. 5,766 281 Questar Corp. 15,357 272 UGI Corp. 10,100 265 Duke Energy Corp. 12,792 256 AGL Resources Inc. 6,000 244 DPL Inc. 7,800 235 * GenOn Energy Inc. 83,412 232 Public Service Enterprise Group Inc. 5,564 186 Great Plains Energy Inc. 7,800 151 American Electric Power Co. Inc. 300 11 Total Common Stocks (Cost $248,641) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (52.8%) Alabama (0.2%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 570 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 565 Alaska (0.1%) Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (3) 595 606 Arizona (1.8%) Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 117 Arizona COP 5.000% 10/1/18 (4) 500 576 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 532 Arizona School Facilities Board COP 5.500% 9/1/23 500 541 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/18 (Prere.) 500 569 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 578 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 551 Arizona Transportation Board Highway Revenue 5.250% 7/1/17 2,215 2,291 Arizona Transportation Board Highway Revenue 5.250% 7/1/20 (Prere.) 1,965 2,040 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 550 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 281 Mesa AZ Utility System Revenue 5.000% 7/1/27 (Prere.) 500 562 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 327 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 848 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 555 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 825 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 500 493 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 527 1 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 563 California (6.3%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 531 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 500 555 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 521 California Department of Water Resources Power Supply Revenue 5.500% 5/1/14 (Prere.) 3,000 3,122 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 581 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 590 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 593 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 593 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 596 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 690 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 549 California Economic Recovery Bonds GO 5.000% 7/1/15 (Prere.) 205 231 California Economic Recovery Bonds GO 5.000% 7/1/15 295 327 California Economic Recovery Bonds GO 5.000% 7/1/18 500 589 California Economic Recovery Bonds GO 5.000% 7/1/19 500 590 California Economic Recovery Bonds GO 5.000% 7/1/20 500 581 California Economic Recovery Bonds GO 5.250% 7/1/21 500 583 California Economic Recovery Bonds GO 5.000% 7/1/22 500 545 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 560 California GO 5.250% 10/1/13 (14) 500 544 California GO 5.000% 11/1/13 500 543 California GO 5.000% 6/1/15 500 559 California GO 6.000% 2/1/16 500 593 California GO 5.000% 11/1/16 350 406 California GO 5.000% 3/1/17 500 580 California GO 5.000% 4/1/17 500 580 California GO 5.500% 4/1/18 500 592 California GO 6.000% 4/1/18 500 607 California GO 5.000% 9/1/18 500 558 California GO 5.000% 11/1/18 (3) 500 570 California GO 5.000% 6/1/19 (14) 500 559 California GO 5.000% 10/1/21 250 276 California GO 5.000% 6/1/25 495 524 California GO 5.500% 3/1/26 500 550 California GO 5.000% 6/1/27 (14) 500 521 California GO 5.000% 9/1/27 500 519 California GO 4.500% 8/1/28 (2) 485 485 California GO 5.750% 4/1/29 500 555 California GO 5.000% 9/1/29 (2) 500 513 California GO 5.250% 3/1/30 500 530 California GO 5.250% 9/1/30 500 534 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/23 500 559 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 537 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 7/1/29 (Prere.) 500 625 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 521 California State University Revenue Systemwide 5.750% 11/1/27 500 564 California State University Revenue Systemwide 5.250% 11/1/29 300 326 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 583 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 500 535 Los Angeles CA Community College District GO 5.000% 8/1/27 500 541 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 546 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 559 Los Angeles CA GO 5.000% 9/1/20 (14) 500 549 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,046 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 543 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 534 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 534 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 538 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 672 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/12 500 508 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 536 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 534 San Diego CA Community College District GO 5.000% 8/1/31 500 545 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 541 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 557 San Diego CA Unified School District GO 0.000% 7/1/27 500 212 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 592 San Diego CA Unified School District GO 0.000% 7/1/28 500 199 San Diego CA Unified School District GO 0.000% 7/1/29 500 185 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 518 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 544 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 566 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 532 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 566 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 721 University of California Revenue 5.000% 5/15/21 500 550 University of California Revenue 5.000% 5/15/25 500 551 University of California Revenue 5.000% 5/15/27 (14) 500 534 University of California Revenue 5.000% 5/15/28 (14) 500 532 Colorado (1.1%) Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 580 Colorado Department of Transportation RAN 5.250% 12/15/15 (Prere.) 3,750 4,139 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 471 Denver CO City & County COP VRDO 0.140% 10/3/11 625 625 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,570 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 493 Connecticut (0.9%) Connecticut GO 5.500% 12/15/13 3,000 3,332 Connecticut GO 5.000% 1/1/14 500 550 Connecticut GO 5.000% 11/1/14 500 567 Connecticut GO 5.000% 12/1/14 500 569 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 519 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 500 530 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 560 Delaware (0.1%) Delaware GO 5.000% 10/1/20 500 620 District of Columbia (0.3%) District of Columbia GO 5.000% 6/1/21 (4) 500 560 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 570 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 546 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 560 Florida (1.8%) Broward County FL Airport System Revenue 5.375% 10/1/29 500 530 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.180% 10/3/11 LOC 300 300 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 500 553 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,081 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 476 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 549 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 569 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 589 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 588 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 559 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 711 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 593 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.150% 10/3/11 LOC 1,100 1,100 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 526 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 598 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 525 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 534 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 565 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 529 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 548 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 570 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 574 Georgia (2.0%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 595 Atlanta GA Airport Revenue 5.000% 1/1/20 500 574 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 600 Georgia GO 5.000% 10/1/13 500 546 Georgia GO 4.000% 1/1/15 575 637 Georgia GO 5.000% 4/1/16 500 588 Georgia GO 5.000% 5/1/16 500 590 Georgia GO 5.000% 7/1/16 400 474 Georgia GO 5.000% 7/1/16 500 592 Georgia GO 5.750% 8/1/17 500 624 Georgia GO 5.000% 9/1/19 (Prere.) 500 586 Georgia GO 5.000% 7/1/22 500 593 Georgia GO 5.000% 5/1/25 500 584 Georgia Municipal Electric Power Authority Revenue 6.250% 1/1/12 (14) 3,000 3,043 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 558 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 589 Gwinnett County GA School District GO 5.000% 2/1/28 500 599 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 642 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 489 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/30 (Prere.) 500 578 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 555 Hawaii (0.6%) Hawaii GO 5.750% 2/1/15 (4) 500 582 Hawaii GO 5.000% 4/1/19 (2) 500 582 Hawaii GO 5.000% 6/1/29 500 565 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 605 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 577 Honolulu HI City & County GO 5.000% 12/1/30 310 341 Honolulu HI City & County GO 5.250% 8/1/31 500 568 University of Hawaii Revenue 5.000% 10/1/27 500 555 Illinois (2.3%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/12 (3) 2,380 2,373 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 528 Chicago IL Board of Education GO 5.250% 12/1/26 (4) 500 520 Chicago IL GO 5.000% 12/1/16 (2) 500 566 Chicago IL GO 5.500% 1/1/17 (4) 500 573 Chicago IL GO 5.000% 1/1/19 (2) 500 546 Chicago IL GO VRDO 0.140% 10/3/11 2,500 2,500 Chicago IL GO VRDO 0.140% 10/3/11 1,040 1,040 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 548 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 536 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 526 Cook County IL GO 5.000% 11/15/21 500 546 Cook County IL GO 5.000% 11/15/28 500 525 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.100% 10/7/11 500 500 Illinois GO 5.000% 1/1/18 500 559 Illinois GO 5.000% 1/1/21 (4) 500 540 Illinois GO 5.000% 6/1/26 500 511 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 632 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 593 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 530 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 534 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 744 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 235 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 415 Indiana (0.4%) Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 601 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 297 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 500 524 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 587 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 500 527 Indiana University Student Fee Revenue 5.000% 8/1/23 100 114 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 254 Kansas (0.6%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 580 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 564 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,452 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 1,000 1,146 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/29 500 512 Kentucky (0.2%) Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 174 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 566 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 540 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 339 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 465 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 511 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 524 Louisiana GO 5.000% 5/1/18 (4) 500 573 Louisiana GO 5.000% 5/1/23 (4) 500 566 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,371 Maine (0.1%) Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 569 Maryland (1.0%) Maryland Department of Transportation Revenue 5.000% 2/15/18 500 602 Maryland GO 5.000% 3/1/15 550 631 Maryland GO 5.250% 3/1/15 500 578 Maryland GO 5.000% 8/1/15 500 582 Maryland GO 5.000% 11/1/16 105 125 Maryland GO 5.000% 7/15/17 610 736 Maryland GO 5.000% 8/1/17 (Prere.) 500 584 Maryland GO 5.000% 3/15/22 500 592 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 837 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 578 Maryland Transportation Authority GAN 5.000% 3/1/16 175 205 Maryland Transportation Authority GAN 5.250% 3/1/20 500 604 Montgomery County MD GO 5.000% 11/1/17 500 607 Massachusetts (2.5%) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 596 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 505 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/34 (Prere.) 500 616 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 495 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 558 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 376 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 506 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,210 Massachusetts GO 5.000% 5/1/14 500 557 Massachusetts GO 5.000% 8/1/14 500 562 Massachusetts GO 5.000% 8/1/15 500 580 Massachusetts GO 5.500% 11/1/16 500 606 Massachusetts GO 5.500% 10/1/18 500 624 Massachusetts GO 5.000% 7/1/20 500 603 Massachusetts GO 5.000% 8/1/20 500 605 Massachusetts GO 5.500% 10/1/20 500 629 Massachusetts GO 5.250% 8/1/23 500 623 Massachusetts GO 5.000% 3/1/26 500 574 Massachusetts GO 5.000% 4/1/29 500 562 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 505 526 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 571 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 555 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 605 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 500 547 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 500 524 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 578 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 125 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 631 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,032 Michigan (0.8%) Detroit MI City School District GO 5.250% 5/1/28 (4) 500 511 Mason MI Public School District (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,020 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 570 Michigan GO 5.000% 9/15/14 (4) 500 555 Michigan GO 5.000% 5/1/18 500 586 Michigan GO 5.500% 11/1/25 595 678 Michigan Trunk Line Revenue 5.000% 11/1/21 500 572 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 551 Minnesota (0.8%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 569 Minnesota GO 5.000% 6/1/13 500 538 Minnesota GO 5.000% 11/1/14 500 567 Minnesota GO 5.000% 8/1/15 500 580 Minnesota GO 5.000% 8/1/19 500 610 Minnesota GO 5.000% 8/1/21 500 600 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 572 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 542 University of Minnesota Revenue 5.000% 8/1/19 500 602 University of Minnesota Revenue 5.250% 12/1/29 500 576 Mississippi (0.1%) Mississippi GO 5.500% 12/1/18 750 937 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 500 550 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 346 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 599 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 573 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 403 Nevada (0.6%) Clark County NV GO 5.000% 12/1/29 500 529 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 535 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 494 Clark County NV Passenger Facility Charge Revenue(Las Vegas McCarran International Airport) 5.000% 7/1/15 155 174 Clark County NV School District GO 5.000% 6/15/18 1,690 1,937 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 538 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 554 New Jersey (2.7%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/19 (Prere.) 875 963 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 345 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 326 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 554 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 500 534 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 500 493 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 552 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 456 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 (Prere.) 500 544 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/27 (Prere.) 500 544 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/27 (4) 500 549 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 565 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 471 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 590 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 547 New Jersey GO 5.250% 7/15/15 (2) 500 578 New Jersey GO 5.000% 8/15/15 790 908 New Jersey GO 5.250% 7/1/16 (14) 500 589 New Jersey GO 5.250% 7/15/18 (2) 500 603 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 100 112 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 400 420 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 228 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 227 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 530 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 562 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/14 (Prere.) 625 633 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 232 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 315 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/18 (Prere.) 500 564 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 2,930 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 891 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 557 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 596 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 509 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 586 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 500 538 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 588 New York (10.2%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 584 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 581 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 567 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 547 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/12 (ETM) 2,000 2,122 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 450 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 722 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 558 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 546 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 555 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/21 (3) 300 352 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 500 544 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 500 536 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 682 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 575 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 210 250 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 668 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 565 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 683 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/19 (14) 500 522 New York City NY GO 5.250% 8/1/13 500 543 New York City NY GO 5.750% 8/1/13 (Prere.) 20 21 New York City NY GO 5.750% 8/1/13 480 502 New York City NY GO 5.750% 8/1/13 500 523 New York City NY GO 5.000% 1/1/14 500 549 New York City NY GO 5.250% 9/1/14 500 565 New York City NY GO 5.000% 2/1/16 105 121 New York City NY GO 5.000% 8/1/16 500 584 New York City NY GO 5.000% 2/1/17 500 586 New York City NY GO 5.000% 9/1/17 500 568 New York City NY GO 5.000% 2/1/18 500 581 New York City NY GO 5.000% 8/1/19 500 577 New York City NY GO 5.500% 6/1/21 (Prere.) 500 543 New York City NY GO 5.000% 8/1/23 (14) 500 551 New York City NY GO 5.000% 11/1/23 305 335 New York City NY GO 5.250% 8/15/24 500 567 New York City NY GO 5.000% 8/1/25 905 986 New York City NY GO 5.000% 8/15/26 475 523 New York City NY GO 5.000% 5/15/28 480 521 New York City NY GO 5.000% 8/1/28 500 547 New York City NY GO 5.000% 8/1/28 400 439 New York City NY GO 5.500% 11/15/28 300 339 New York City NY GO 5.625% 4/1/29 840 957 New York City NY GO 5.000% 5/15/29 500 540 New York City NY GO 5.000% 8/1/31 365 395 New York City NY GO VRDO 0.120% 10/7/11 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 527 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 500 512 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 288 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 (Prere.) 110 114 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 390 403 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 651 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/19 500 517 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 544 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 270 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 547 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 546 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 549 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 547 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 560 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 555 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,162 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 2,000 2,087 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/18 (Prere.) 500 521 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 500 588 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/19 (Prere.) 500 533 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 280 314 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 500 561 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 558 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 554 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 567 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 550 New York GO 4.500% 2/1/17 500 573 New York GO 4.500% 2/1/18 500 575 New York GO 4.500% 2/1/19 500 572 New York GO 5.000% 2/15/30 315 352 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 528 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 592 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 588 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 582 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 447 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 272 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 524 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 658 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 546 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 363 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 525 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 627 1 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 526 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 188 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 547 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 574 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 316 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 564 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 522 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 560 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 420 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 595 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 614 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 570 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 552 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 535 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 487 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 560 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 540 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 543 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 5.000% 4/1/13 500 533 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 5.000% 4/1/18 (2) 500 565 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 262 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 597 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 599 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 385 426 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/14 4,000 4,098 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 114 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 564 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 467 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 602 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 321 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 663 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,691 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 628 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 544 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 585 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 605 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 612 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 549 North Carolina (1.0%) Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 562 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 554 North Carolina Eastern Municipal Power Agency Revenue 5.125% 1/1/14 2,400 2,522 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 500 535 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,250 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 525 Wake County NC GO 5.000% 3/1/22 400 499 1 Wake County NC Public Improvement GO 5.000% 3/1/16 100 117 Ohio (1.6%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 575 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 504 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 598 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 541 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 556 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.140% 10/3/11 600 600 Ohio Conservation Projects GO 5.000% 3/1/17 1,885 2,057 Ohio GO 5.000% 9/15/19 260 293 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 565 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 638 Ohio State University General Receipts Revenue 5.000% 12/1/16 500 591 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 576 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 541 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/17 (Prere.) 2,365 2,648 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/17 635 703 Oregon (0.2%) Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 570 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 574 Pennsylvania (1.7%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 351 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 579 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 558 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 532 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 524 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 11/1/21 750 791 Pennsylvania GO 5.000% 9/1/14 (4) 500 564 Pennsylvania GO 5.000% 5/1/15 405 466 Pennsylvania GO 5.250% 7/1/15 500 583 Pennsylvania GO 5.375% 7/1/21 500 631 Pennsylvania GO 5.000% 8/1/22 500 569 Pennsylvania GO 5.000% 1/1/26 100 112 Pennsylvania GO 5.000% 4/15/28 500 568 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 216 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 555 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 310 311 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 379 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,095 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 562 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 540 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 531 Philadelphia PA School District GO 5.250% 9/1/22 500 557 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 633 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 586 Puerto Rico (1.6%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 548 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 529 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 543 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 549 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 518 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 521 Puerto Rico GO 6.000% 7/1/27 (14) 500 528 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 529 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 530 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 530 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/22 (11) 500 529 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (3) 2,425 2,601 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 544 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 500 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,357 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 530 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 519 South Carolina (0.8%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 561 Greenville County SC School District GO 5.000% 12/1/27 500 535 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 880 South Carolina GO 5.000% 4/1/20 450 555 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 1,700 1,826 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 151 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 541 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 544 Tennessee (0.7%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 596 Memphis TN GO 5.000% 7/1/21 500 602 Memphis TN GO 5.000% 5/1/30 500 548 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 500 604 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 407 Shelby County TN GO 5.000% 4/1/19 500 606 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 518 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 514 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 507 Tennessee GO 5.000% 8/1/14 500 563 Texas (4.2%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 841 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 317 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 500 606 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 518 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 222 Cypress-Fairbanks TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 2/15/30 500 541 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 527 Dallas TX GO 5.000% 2/15/15 500 571 Dallas TX Independent School District GO 5.000% 8/15/14 500 563 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 565 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 600 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Medical Center) VRDO 0.130% 10/3/11 LOC 2,980 2,980 Harris County TX Flood Control District GO 5.250% 10/1/18 435 536 Harris County TX GO 5.000% 10/1/23 500 578 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.130% 10/3/11 LOC 1,280 1,280 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 549 Houston TX GO 5.000% 3/1/20 500 590 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 578 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 533 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 540 Houston TX Utility System Revenue 5.250% 11/15/30 500 557 Lone Star College System Texas GO 5.000% 8/15/23 250 298 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 500 543 North East TX Independent School District GO 5.250% 2/1/22 500 625 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 575 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 550 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 274 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 569 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 511 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 519 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 603 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 905 1,025 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 301 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 500 525 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 563 Texas GO 5.500% 10/1/12 (Prere.) 500 500 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 500 523 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,417 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 560 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 570 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/28 500 552 Texas Transportation Commission Revenue 4.750% 4/1/24 500 555 Texas Transportation Commission Revenue 5.000% 4/1/25 500 558 Texas Transportation Commission Revenue 5.000% 4/1/26 500 554 Texas Water Financial Assistance GO 5.000% 8/1/24 500 584 Texas Water Financial Assistance GO 5.000% 8/1/25 500 580 Texas Water Financial Assistance GO 5.000% 8/1/27 500 555 University of Texas Permanent University Fund Revenue 5.250% 7/1/22 500 628 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 617 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 558 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 500 530 Utah GO 5.000% 7/1/16 500 593 Utah GO 5.000% 7/1/16 500 593 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 497 Virginia (0.2%) Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 606 Virginia Public School Authority Revenue 5.000% 8/1/13 500 543 Virginia Public School Authority Revenue 5.000% 8/1/19 500 610 Washington (1.1%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 605 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 592 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 594 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 1,014 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 726 University of Washington Revenue 5.000% 4/1/31 335 371 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 484 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 541 Washington GO 5.700% 10/1/15 (4) 410 445 Washington GO 5.000% 2/1/16 500 581 Washington GO 0.000% 6/1/20 (3) 500 390 Washington GO 5.000% 8/1/20 500 605 Washington GO 5.000% 7/1/21 (4) 500 572 Washington GO 5.000% 7/1/21 500 581 Wisconsin (0.7%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 522 Wisconsin GO 4.000% 9/1/15 970 1,077 Wisconsin GO 5.000% 5/1/16 500 584 Wisconsin GO 5.000% 5/1/16 (4) 600 681 Wisconsin GO 5.000% 5/1/23 500 567 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.210% 10/3/11 LOC 1,200 1,200 Wisconsin Transportation Revenue 5.250% 7/1/14 (4) 500 564 Total Tax-Exempt Municipal Bonds (Cost $368,622) Total Investments (99.3%) (Cost $617,263) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) * Non-income-producing security. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2011. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. Tax-Managed Balanced Fund LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 342,126 — — Tax-Exempt Municipal Bonds — 388,292 — Total 342,126 388,292 — C. At September 30, 2011, the cost of investment securities for tax purposes was $617,263,000. Net unrealized appreciation of investment securities for tax purposes was $113,155,000, consisting of unrealized gains of $134,067,000 on securities that had risen in value since their purchase and $20,912,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.0%) * Crocs Inc. 384,201 9,094 Wolverine World Wide Inc. 212,402 7,062 * Carter's Inc. 216,942 6,625 Men's Wearhouse Inc. 221,273 5,771 * HSN Inc. 171,707 5,689 * JOS A Bank Clothiers Inc. 119,552 5,575 Pool Corp. 207,616 5,435 Brunswick Corp. 383,794 5,388 * Genesco Inc. 103,924 5,355 * Coinstar Inc. 132,993 5,320 * Children’s Place Retail Stores Inc. 109,152 5,079 * Live Nation Entertainment Inc. 633,602 5,075 * Iconix Brand Group Inc. 315,615 4,987 Hillenbrand Inc. 270,197 4,972 * Steven Madden Ltd. 163,547 4,923 * Buffalo Wild Wings Inc. 79,047 4,727 * Vitamin Shoppe Inc. 125,112 4,684 Finish Line Inc. Class A 232,020 4,638 * BJ's Restaurants Inc. 103,548 4,567 Buckle Inc. 115,906 4,458 Monro Muffler Brake Inc. 131,606 4,339 * Jack in the Box Inc. 199,874 3,981 Cracker Barrel Old Country Store Inc. 99,039 3,969 * Hibbett Sports Inc. 115,240 3,905 Arbitron Inc. 117,210 3,877 * Cabela's Inc. 185,099 3,793 Group 1 Automotive Inc. 102,845 3,656 Texas Roadhouse Inc. Class A 263,832 3,488 * Select Comfort Corp. 240,483 3,360 * Helen of Troy Ltd. 132,791 3,336 * Peet's Coffee & Tea Inc. 55,965 3,114 * True Religion Apparel Inc. 110,960 2,991 * iRobot Corp. 115,467 2,905 Cato Corp. Class A 126,887 2,863 * DineEquity Inc. 69,238 2,665 PF Chang's China Bistro Inc. 97,176 2,647 * American Public Education Inc. 77,468 2,634 * Papa John's International Inc. 84,503 2,569 * Pinnacle Entertainment Inc. 269,903 2,451 CEC Entertainment Inc. 85,239 2,427 * Maidenform Brands Inc. 102,252 2,394 * Interval Leisure Group Inc. 178,495 2,378 PEP Boys-Manny Moe & Jack 229,754 2,268 Jakks Pacific Inc. 118,688 2,249 * Skechers U.S.A. Inc. Class A 158,517 2,224 * Blue Nile Inc. 62,374 2,201 Sturm Ruger & Co. Inc. 82,309 2,138 Oxford Industries Inc. 60,472 2,074 * Liz Claiborne Inc. 412,553 2,063 * Shuffle Master Inc. 235,920 1,984 * Ruby Tuesday Inc. 276,247 1,978 * Sonic Corp. 270,180 1,910 * Capella Education Co. 66,622 1,891 Stage Stores Inc. 134,115 1,860 * Biglari Holdings Inc. 6,269 1,858 Fred's Inc. Class A 170,750 1,820 * Meritage Homes Corp. 120,169 1,819 * Lumber Liquidators Holdings Inc. 119,746 1,808 * OfficeMax Inc. 370,514 1,797 * La-Z-Boy Inc. 227,073 1,683 * Quiksilver Inc. 546,524 1,667 Drew Industries Inc. 83,427 1,667 Sonic Automotive Inc. Class A 154,296 1,665 * Zumiez Inc. 93,592 1,639 Harte-Hanks Inc. 189,734 1,609 Superior Industries International Inc. 102,804 1,588 Ethan Allen Interiors Inc. 115,931 1,578 * Rue21 Inc. 67,228 1,525 HOT Topic Inc. 196,964 1,503 Callaway Golf Co. 281,194 1,454 Nutrisystem Inc. 119,908 1,452 Lithia Motors Inc. Class A 95,740 1,377 Brown Shoe Co. Inc. 185,643 1,322 Blyth Inc. 23,040 1,278 * Universal Technical Institute Inc. 92,120 1,252 * Red Robin Gourmet Burgers Inc. 49,968 1,204 * Boyd Gaming Corp. 239,607 1,174 Standard Motor Products Inc. 85,912 1,114 * Standard Pacific Corp. 438,422 1,083 * Universal Electronics Inc. 65,857 1,079 * Perry Ellis International Inc. 56,135 1,055 * EW Scripps Co. Class A 140,300 982 Movado Group Inc. 76,454 931 Marcus Corp. 93,160 927 * Winnebago Industries Inc. 126,174 873 PetMed Express Inc. 96,496 868 Haverty Furniture Cos. Inc. 82,489 824 * Arctic Cat Inc. 54,049 783 Stein Mart Inc. 122,275 764 * Kirkland's Inc. 74,321 682 * MarineMax Inc. 101,358 656 * Tuesday Morning Corp. 183,710 647 * Ruth's Hospitality Group Inc. 150,646 646 Spartan Motors Inc. 145,374 600 Big 5 Sporting Goods Corp. 97,067 590 Christopher & Banks Corp. 157,434 556 * Midas Inc. 62,473 512 * O'Charleys Inc. 84,226 500 * Monarch Casino & Resort Inc. 50,242 491 * Multimedia Games Holding Co. Inc. 117,956 477 * Audiovox Corp. Class A 83,075 456 * Coldwater Creek Inc. 273,374 342 * Zale Corp. 111,875 319 Skyline Corp. 28,171 269 * Kid Brands Inc. 73,428 194 * K-Swiss Inc. Class A 25,181 107 * M/I Homes Inc. 2,466 15 Lincoln Educational Services Corp. 820 7 * Corinthian Colleges Inc. 300 — Consumer Staples (4.7%) * TreeHouse Foods Inc. 154,125 9,531 * United Natural Foods Inc. 208,918 7,738 Diamond Foods Inc. 94,611 7,549 Casey's General Stores Inc. 163,717 7,146 * Darling International Inc. 505,156 6,360 * Hain Celestial Group Inc. 188,563 5,761 Snyders-Lance Inc. 202,694 4,226 Sanderson Farms Inc. 81,916 3,891 B&G Foods Inc. Class A 207,517 3,462 J&J Snack Foods Corp. 62,395 2,998 WD-40 Co. 71,335 2,842 * Boston Beer Co. Inc. Class A 37,869 2,753 Andersons Inc. 81,106 2,730 * Prestige Brands Holdings Inc. 218,441 1,977 Cal-Maine Foods Inc. 61,496 1,933 Spartan Stores Inc. 99,099 1,534 * Central Garden and Pet Co. Class A 211,332 1,496 Nash Finch Co. 53,117 1,431 Calavo Growers Inc. 53,815 1,104 Inter Parfums Inc. 70,213 1,085 * Medifast Inc. 59,046 954 * Alliance One International Inc. 382,897 934 * Seneca Foods Corp. Class A 39,914 790 Energy (3.9%) World Fuel Services Corp. 305,492 9,974 SEACOR Holdings Inc. 93,276 7,482 Lufkin Industries Inc. 131,402 6,992 Bristow Group Inc. 157,236 6,671 * Swift Energy Co. 182,822 4,450 * Gulfport Energy Corp. 177,224 4,285 * Stone Energy Corp. 211,224 3,424 Contango Oil & Gas Co. 56,174 3,073 * ION Geophysical Corp. 547,046 2,588 * Tetra Technologies Inc. 334,580 2,583 * Hornbeck Offshore Services Inc. 101,915 2,539 * Petroleum Development Corp. 102,978 1,997 * Pioneer Drilling Co. 264,678 1,900 * Basic Energy Services Inc. 126,278 1,788 * Approach Resources Inc. 101,254 1,720 * Georesources Inc. 85,380 1,519 * Petroquest Energy Inc. 243,898 1,341 Gulf Island Fabrication Inc. 62,898 1,301 * OYO Geospace Corp. 19,911 1,121 * Matrix Service Co. 115,861 986 Penn Virginia Corp. 9,550 53 Overseas Shipholding Group Inc. 1,000 14 Exchange-Traded Fund (3.9%) 1 Vanguard REIT ETF 1,315,000 66,894 Financials (16.0%) ProAssurance Corp. 131,630 9,480 * Signature Bank 197,887 9,445 Cash America International Inc. 125,987 6,445 * Stifel Financial Corp. 231,871 6,158 * First Cash Financial Services Inc. 133,252 5,590 National Retail Properties Inc. 202,223 5,434 * Ezcorp Inc. Class A 186,604 5,326 Northwest Bancshares Inc. 446,726 5,320 Delphi Financial Group Inc. 236,690 5,094 Tanger Factory Outlet Centers 185,684 4,830 Mid-America Apartment Communities Inc. 79,754 4,803 BioMed Realty Trust Inc. 282,845 4,687 FNB Corp. 546,451 4,683 * Portfolio Recovery Associates Inc. 73,831 4,594 RLI Corp. 71,619 4,553 UMB Financial Corp. 139,085 4,462 Umpqua Holdings Corp. 493,316 4,336 Tower Group Inc. 178,105 4,071 Kilroy Realty Corp. 126,585 3,962 Prospect Capital Corp. 469,465 3,948 Entertainment Properties Trust 101,185 3,944 Wintrust Financial Corp. 152,610 3,939 United Bankshares Inc. 194,057 3,899 Old National Bancorp 407,660 3,799 Extra Space Storage Inc. 202,399 3,771 Post Properties Inc. 108,426 3,767 National Penn Bancshares Inc. 533,402 3,739 * Texas Capital Bancshares Inc. 160,940 3,677 * World Acceptance Corp. 65,049 3,639 Community Bank System Inc. 158,230 3,590 First Financial Bankshares Inc. 135,209 3,537 LaSalle Hotel Properties 183,683 3,527 First Financial Bancorp 250,578 3,458 Colonial Properties Trust 187,367 3,403 Susquehanna Bancshares Inc. 558,832 3,057 Selective Insurance Group Inc. 233,569 3,048 * Financial Engines Inc. 166,996 3,024 Glacier Bancorp Inc. 309,400 2,899 Healthcare Realty Trust Inc. 168,078 2,832 Oritani Financial Corp. 220,155 2,831 Infinity Property & Casualty Corp. 53,168 2,790 NBT Bancorp Inc. 146,626 2,730 Bank of the Ozarks Inc. 122,025 2,554 DiamondRock Hospitality Co. 364,067 2,545 Safety Insurance Group Inc. 66,275 2,507 Provident Financial Services Inc. 231,089 2,484 Columbia Banking System Inc. 171,885 2,461 First Midwest Bancorp Inc. 324,573 2,376 Interactive Brokers Group Inc. 166,658 2,322 Sovran Self Storage Inc. 60,423 2,246 EastGroup Properties Inc. 58,436 2,229 * Navigators Group Inc. 50,646 2,188 Medical Properties Trust Inc. 243,233 2,177 Employers Holdings Inc. 167,723 2,140 Meadowbrook Insurance Group Inc. 231,754 2,065 Home Bancshares Inc. 96,774 2,054 Independent Bank Corp. 93,779 2,039 PS Business Parks Inc. 41,071 2,035 PacWest Bancorp 144,812 2,019 * National Financial Partners Corp. 183,831 2,011 Horace Mann Educators Corp. 174,676 1,993 Brookline Bancorp Inc. 258,422 1,992 Boston Private Financial Holdings Inc. 337,780 1,986 S&T Bancorp Inc. 121,044 1,956 Lexington Realty Trust 296,077 1,936 PrivateBancorp Inc. Class A 257,253 1,934 Trustco Bank Corp. NY 401,579 1,791 City Holding Co. 66,347 1,791 * Investment Technology Group Inc. 179,963 1,762 Franklin Street Properties Corp. 154,804 1,751 Saul Centers Inc. 50,521 1,708 * Forestar Group Inc. 154,742 1,688 LTC Properties Inc. 66,260 1,678 First Commonwealth Financial Corp. 452,606 1,675 Acadia Realty Trust 88,375 1,653 Simmons First National Corp. Class A 75,660 1,642 * Pinnacle Financial Partners Inc. 149,507 1,636 United Fire & Casualty Co. 90,558 1,602 * AMERISAFE Inc. 80,480 1,482 * Encore Capital Group Inc. 64,067 1,400 * eHealth Inc. 94,627 1,293 Tompkins Financial Corp. 35,789 1,280 Inland Real Estate Corp. 169,671 1,239 Dime Community Bancshares Inc. 121,860 1,234 * Piper Jaffray Cos. 68,559 1,229 * Nara Bancorp Inc. 167,128 1,014 Sterling Bancorp 136,006 987 Pennsylvania REIT 122,302 945 Universal Health Realty Income Trust 27,876 937 Calamos Asset Management Inc. Class A 88,415 885 Getty Realty Corp. 58,092 838 Urstadt Biddle Properties Inc. Class A 51,058 815 Presidential Life Corp. 93,080 765 Stewart Information Services Corp. 85,272 754 * Wilshire Bancorp Inc. 261,696 717 * United Community Banks Inc. 82,700 702 SWS Group Inc. 128,386 602 * Hanmi Financial Corp. 656,642 545 Parkway Properties Inc. 48,102 530 Bank Mutual Corp. 201,386 526 Kite Realty Group Trust 139,121 509 Cedar Shopping Centers Inc. 123,971 386 * First BanCorp 4,481 13 Health Care (12.5%) * Regeneron Pharmaceuticals Inc. 322,632 18,777 * Healthspring Inc. 292,146 10,652 * Cubist Pharmaceuticals Inc. 262,466 9,270 * HMS Holdings Corp. 365,190 8,907 Quality Systems Inc. 84,343 8,181 * Salix Pharmaceuticals Ltd. 253,722 7,510 * Questcor Pharmaceuticals Inc. 267,669 7,297 * Haemonetics Corp. 111,002 6,491 * Magellan Health Services Inc. 131,891 6,370 * Centene Corp. 216,339 6,202 * Viropharma Inc. 303,894 5,491 West Pharmaceutical Services Inc. 144,708 5,369 Chemed Corp. 91,957 5,054 * PAREXEL International Corp. 253,760 4,804 * PSS World Medical Inc. 228,946 4,508 * Align Technology Inc. 295,169 4,478 * Par Pharmaceutical Cos. Inc. 156,827 4,175 * MWI Veterinary Supply Inc. 54,552 3,754 * Zoll Medical Corp. 95,111 3,589 * Neogen Corp. 100,898 3,503 * Medicines Co. 232,271 3,456 Invacare Corp. 138,958 3,202 Computer Programs & Systems Inc. 47,763 3,160 * Integra LifeSciences Holdings Corp. 88,193 3,155 * Air Methods Corp. 48,746 3,104 * Amsurg Corp. Class A 136,271 3,066 * Cyberonics Inc. 108,114 3,060 * NuVasive Inc. 172,933 2,952 * CONMED Corp. 123,836 2,849 Meridian Bioscience Inc. 178,438 2,809 * Hanger Orthopedic Group Inc. 144,756 2,734 * IPC The Hospitalist Co. Inc. 71,344 2,546 Analogic Corp. 54,196 2,461 * Merit Medical Systems Inc. 180,812 2,376 * Abaxis Inc. 98,718 2,262 Landauer Inc. 41,184 2,040 * Greatbatch Inc. 101,943 2,040 * Omnicell Inc. 144,386 1,990 * Bio-Reference Labs Inc. 107,316 1,976 * ICU Medical Inc. 52,847 1,945 * Molina Healthcare Inc. 123,163 1,902 * PharMerica Corp. 128,597 1,835 * SonoSite Inc. 60,395 1,832 * Emergent Biosolutions Inc. 106,259 1,640 Ensign Group Inc. 70,726 1,634 * Affymetrix Inc. 310,098 1,519 * Hi-Tech Pharmacal Co. Inc. 44,924 1,509 * Healthways Inc. 148,499 1,460 * Savient Pharmaceuticals Inc. 308,707 1,266 * Symmetry Medical Inc. 158,772 1,226 * Corvel Corp. 28,516 1,212 Cantel Medical Corp. 57,215 1,208 * LHC Group Inc. 69,002 1,177 * Arqule Inc. 232,798 1,176 * Medcath Corp. 73,966 1,027 * Kensey Nash Corp. 34,768 852 * eResearchTechnology Inc. 190,257 849 * AMN Healthcare Services Inc. 176,411 707 * Palomar Medical Technologies Inc. 83,527 658 * Cambrex Corp. 128,900 650 * SurModics Inc. 68,548 624 * Almost Family Inc. 36,518 607 * CryoLife Inc. 124,135 557 * Amedisys Inc. 28,105 417 * Natus Medical Inc. 26,776 255 * LCA-Vision Inc. 46,891 100 * Cross Country Healthcare Inc. 6,714 28 * Enzo Biochem Inc. 8,706 22 * Gentiva Health Services Inc. 4,039 22 Industrials (15.2%) CLARCOR Inc. 216,731 8,968 * Teledyne Technologies Inc. 158,420 7,740 Robbins & Myers Inc. 196,456 6,819 Toro Co. 132,119 6,510 * Moog Inc. Class A 197,856 6,454 Mueller Industries Inc. 163,447 6,307 Brady Corp. Class A 227,661 6,017 * Old Dominion Freight Line Inc. 202,348 5,862 * EMCOR Group Inc. 288,321 5,862 Actuant Corp. Class A 296,181 5,850 Curtiss-Wright Corp. 200,833 5,790 AO Smith Corp. 166,733 5,340 Belden Inc. 204,140 5,265 United Stationers Inc. 192,475 5,245 * Geo Group Inc. 280,197 5,200 * Tetra Tech Inc. 269,816 5,056 Applied Industrial Technologies Inc. 183,056 4,972 Healthcare Services Group Inc. 287,132 4,634 * HUB Group Inc. Class A 161,510 4,566 Simpson Manufacturing Co. Inc. 174,158 4,342 * II-VI Inc. 234,216 4,099 Kaydon Corp. 140,030 4,016 Barnes Group Inc. 205,533 3,957 ABM Industries Inc. 205,420 3,915 Heartland Express Inc. 257,104 3,486 Knight Transportation Inc. 259,523 3,454 Watts Water Technologies Inc. Class A 128,295 3,419 * Orbital Sciences Corp. 253,694 3,247 Forward Air Corp. 127,028 3,233 Kaman Corp. 113,667 3,166 * Allegiant Travel Co. Class A 64,662 3,048 Unifirst Corp. 65,828 2,981 Briggs & Stratton Corp. 219,428 2,964 ESCO Technologies Inc. 115,770 2,952 Interface Inc. Class A 248,165 2,943 * Ceradyne Inc. 108,397 2,915 Lindsay Corp. 54,002 2,905 Tennant Co. 82,125 2,905 AAR Corp. 170,910 2,849 * SYKES Enterprises Inc. 179,880 2,689 Cubic Corp. 68,683 2,683 * EnPro Industries Inc. 88,984 2,641 Skywest Inc. 225,757 2,598 * Mobile Mini Inc. 154,861 2,546 * Astec Industries Inc. 86,837 2,543 * Exponent Inc. 59,517 2,460 American Science & Engineering Inc. 39,797 2,430 * Dycom Industries Inc. 147,391 2,255 * Aerovironment Inc. 79,257 2,231 Albany International Corp. 121,843 2,224 Insperity Inc. 99,754 2,220 CIRCOR International Inc. 75,147 2,207 * TrueBlue Inc. 188,318 2,134 AZZ Inc. 54,722 2,122 * Navigant Consulting Inc. 226,027 2,095 G&K Services Inc. Class A 81,554 2,083 Universal Forest Products Inc. 85,199 2,049 * Insituform Technologies Inc. Class A 171,874 1,990 Resources Connection Inc. 195,631 1,913 Badger Meter Inc. 65,872 1,906 National Presto Industries Inc. 21,313 1,852 John Bean Technologies Corp. 125,760 1,793 Arkansas Best Corp. 110,718 1,788 Quanex Building Products Corp. 162,913 1,784 Encore Wire Corp. 83,058 1,709 * Griffon Corp. 208,629 1,707 Standex International Corp. 54,737 1,704 * Consolidated Graphics Inc. 41,553 1,518 Viad Corp. 89,133 1,513 Tredegar Corp. 100,687 1,493 Kelly Services Inc. Class A 123,736 1,411 Comfort Systems USA Inc. 165,116 1,374 Cascade Corp. 38,561 1,288 AAON Inc. 81,181 1,279 Heidrick & Struggles International Inc. 77,687 1,278 * Powell Industries Inc. 38,943 1,206 Federal Signal Corp. 272,437 1,204 * Dolan Co. 132,590 1,192 * GenCorp Inc. 258,047 1,159 * On Assignment Inc. 161,665 1,143 * Gibraltar Industries Inc. 133,044 1,080 Apogee Enterprises Inc. 123,267 1,059 Vicor Corp. 86,473 757 * Orion Marine Group Inc. 118,808 686 * Lydall Inc. 75,192 669 * NCI Building Systems Inc. 87,139 659 CDI Corp. 56,920 608 Lawson Products Inc. 18,216 246 Standard Register Co. 56,159 142 * School Specialty Inc. 64 — Information Technology (18.6%) * CommVault Systems Inc. 191,244 7,087 * CACI International Inc. Class A 130,501 6,517 * Wright Express Corp. 166,724 6,342 * Viasat Inc. 181,079 6,032 Anixter International Inc. 125,879 5,972 * Microsemi Corp. 373,049 5,961 * Hittite Microwave Corp. 119,908 5,840 j2 Global Communications Inc. 199,282 5,361 * Arris Group Inc. 517,061 5,326 MAXIMUS Inc. 149,456 5,216 * Progress Software Corp. 288,308 5,060 * FEI Co. 168,203 5,039 Cognex Corp. 180,667 4,898 MKS Instruments Inc. 225,288 4,891 * Cymer Inc. 131,310 4,882 * Take-Two Interactive Software Inc. 372,964 4,744 * Taleo Corp. Class A 177,460 4,564 * Veeco Instruments Inc. 176,307 4,302 * Cardtronics Inc. 187,046 4,287 * JDA Software Group Inc. 182,757 4,284 Blackbaud Inc. 191,570 4,266 * Netgear Inc. 160,951 4,167 * Cirrus Logic Inc. 279,991 4,127 * MicroStrategy Inc. Class A 34,903 3,981 Littelfuse Inc. 98,851 3,975 Power Integrations Inc. 125,500 3,842 * GT Advanced Technologies Inc. 543,560 3,816 * RightNow Technologies Inc. 110,007 3,636 * TriQuint Semiconductor Inc. 707,809 3,553 * Cabot Microelectronics Corp. 100,959 3,472 * Scansource Inc. 117,446 3,472 * Plexus Corp. 153,227 3,466 * Synaptics Inc. 143,553 3,431 * Benchmark Electronics Inc. 259,952 3,382 Heartland Payment Systems Inc. 168,540 3,324 * Sourcefire Inc. 123,901 3,316 Comtech Telecommunications Corp. 113,410 3,186 * Bottomline Technologies Inc. 154,328 3,108 * Manhattan Associates Inc. 92,471 3,059 * LogMeIn Inc. 90,484 3,005 * Insight Enterprises Inc. 198,128 3,000 * Websense Inc. 173,046 2,994 * SYNNEX Corp. 109,713 2,874 * Diodes Inc. 160,285 2,872 * Synchronoss Technologies Inc. 114,583 2,854 * Tyler Technologies Inc. 111,889 2,829 * OSI Systems Inc. 84,368 2,828 * DealerTrack Holdings Inc. 179,426 2,812 * Liquidity Services Inc. 86,413 2,771 * Brightpoint Inc. 296,877 2,734 * Rogers Corp. 69,125 2,705 * Tessera Technologies Inc. 222,565 2,657 * Blue Coat Systems Inc. 184,863 2,566 * Ceva Inc. 100,794 2,450 * Rofin-Sinar Technologies Inc. 123,942 2,380 * Checkpoint Systems Inc. 174,576 2,371 * Kulicke & Soffa Industries Inc. 314,244 2,344 Brooks Automation Inc. 287,523 2,343 * comScore Inc. 136,805 2,308 * FARO Technologies Inc. 71,363 2,252 * ATMI Inc. 138,078 2,184 * Harmonic Inc. 498,179 2,122 Forrester Research Inc. 64,471 2,096 * TTM Technologies Inc. 220,016 2,092 Micrel Inc. 219,526 2,079 MTS Systems Corp. 67,715 2,075 * Volterra Semiconductor Corp. 107,268 2,063 * Ebix Inc. 139,006 2,043 * LivePerson Inc. 202,810 2,018 * DG FastChannel Inc. 117,929 1,999 United Online Inc. 382,033 1,998 * Standard Microsystems Corp. 100,593 1,952 Park Electrochemical Corp. 90,403 1,932 * CSG Systems International Inc. 151,134 1,910 * Ultratech Inc. 110,969 1,903 * Monotype Imaging Holdings Inc. 154,781 1,877 * DTS Inc. 75,610 1,877 * Netscout Systems Inc. 154,747 1,767 * Newport Corp. 163,205 1,764 EPIQ Systems Inc. 138,107 1,730 * Stratasys Inc. 92,121 1,708 Black Box Corp. 78,626 1,679 * TeleTech Holdings Inc. 110,106 1,678 * Interactive Intelligence Group 61,790 1,678 * Advanced Energy Industries Inc. 188,301 1,623 * Tekelec 265,555 1,604 * Entropic Communications Inc. 371,305 1,533 * Mercury Computer Systems Inc. 132,694 1,526 iGate Corp. 129,466 1,494 * Intermec Inc. 219,873 1,434 * Super Micro Computer Inc. 113,942 1,428 * Infospace Inc. 164,005 1,371 Daktronics Inc. 157,683 1,353 * Monolithic Power Systems Inc. 126,581 1,289 * Oplink Communications Inc. 84,462 1,279 * Electro Scientific Industries Inc. 105,577 1,255 CTS Corp. 150,553 1,224 * Digi International Inc. 110,420 1,215 Methode Electronics Inc. 162,079 1,204 * XO Group Inc. 137,238 1,121 * Exar Corp. 195,886 1,119 * Nanometrics Inc. 76,499 1,109 * Sigma Designs Inc. 139,382 1,093 Stamps.com Inc. 52,899 1,081 * Virtusa Corp. 80,589 1,064 Cohu Inc. 105,808 1,045 * Kopin Corp. 288,191 988 * Avid Technology Inc. 127,595 988 * Supertex Inc. 56,329 974 * Perficient Inc. 133,013 974 * CIBER Inc. 311,103 943 * Rudolph Technologies Inc. 139,097 931 * Rubicon Technology Inc. 77,183 844 * Symmetricom Inc. 189,237 821 * Pericom Semiconductor Corp. 109,485 811 Bel Fuse Inc. Class B 46,954 732 * Intevac Inc. 100,339 701 * Radisys Corp. 105,837 648 * DSP Group Inc. 103,024 608 Pulse Electronics Corp. 184,453 528 * THQ Inc. 300,829 520 * PC-Tel Inc. 82,956 510 * Measurement Specialties Inc. 18,475 480 * Agilysys Inc. 66,964 477 * Novatel Wireless Inc. 141,778 428 * LoJack Corp. 83,009 263 * Network Equipment Technologies Inc. 134,791 261 * Smith Micro Software Inc. 143,355 218 * NCI Inc. Class A 4,987 59 Materials (4.9%) Arch Chemicals Inc. 109,624 5,144 Balchem Corp. 124,541 4,647 PolyOne Corp. 401,860 4,304 Buckeye Technologies Inc. 169,355 4,083 Schweitzer-Mauduit International Inc. 69,575 3,887 HB Fuller Co. 212,577 3,873 Texas Industries Inc. 119,970 3,808 * OM Group Inc. 138,850 3,606 * Calgon Carbon Corp. 242,958 3,540 * Clearwater Paper Corp. 100,170 3,404 Eagle Materials Inc. 194,312 3,235 * RTI International Metals Inc. 131,275 3,061 Kaiser Aluminum Corp. 68,004 3,011 Deltic Timber Corp. 47,041 2,807 AMCOL International Corp. 108,931 2,613 Stepan Co. 35,555 2,389 * KapStone Paper and Packaging Corp. 167,725 2,330 Haynes International Inc. 53,120 2,308 Koppers Holdings Inc. 89,679 2,297 A Schulman Inc. 134,376 2,283 * LSB Industries Inc. 79,345 2,275 * Century Aluminum Co. 247,001 2,208 * Materion Corp. 89,292 2,025 Myers Industries Inc. 153,104 1,554 Zep Inc. 95,884 1,440 Quaker Chemical Corp. 55,379 1,435 Wausau Paper Corp. 214,968 1,374 Hawkins Inc. 38,093 1,213 American Vanguard Corp. 100,808 1,125 Neenah Paper Inc. 65,033 922 * AM Castle & Co. 73,539 805 Olympic Steel Inc. 40,007 678 * Headwaters Inc. 269,669 388 * Kraton Performance Polymers Inc. 9,388 152 * STR Holdings Inc. 391 3 Telecommunication Services (0.5%) * Cincinnati Bell Inc. 865,798 2,675 NTELOS Holdings Corp. 130,267 2,310 * General Communication Inc. Class A 161,371 1,323 Atlantic Tele-Network Inc. 39,916 1,312 USA Mobility Inc. 96,878 1,279 * Neutral Tandem Inc. 6,885 67 * Cbeyond Inc. 6,706 47 Utilities (4.8%) Piedmont Natural Gas Co. Inc. 309,446 8,940 New Jersey Resources Corp. 178,624 7,604 UIL Holdings Corp. 217,937 7,177 Southwest Gas Corp. 197,751 7,153 South Jersey Industries Inc. 129,362 6,436 Avista Corp. 249,527 5,951 El Paso Electric Co. 179,585 5,763 Unisource Energy Corp. 158,610 5,724 Northwest Natural Gas Co. 114,907 5,067 Allete Inc. 137,821 5,048 NorthWestern Corp. 156,246 4,991 Laclede Group Inc. 97,365 3,773 CH Energy Group Inc. 66,734 3,482 American States Water Co. 81,413 2,762 Central Vermont Public Service Corp. 58,604 2,063 Total Common Stocks (Cost $1,562,441) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund (Cost $2,993) 0.144% 2,992,732 2,993 Total Investments (100.2%) (Cost $1,565,434) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At September 30, 2011, the cost of investment securities for tax purposes was $1,565,434,000. Net unrealized appreciation of investment securities for tax purposes was $161,758,000, consisting of Tax-Managed Small-Cap Fund unrealized gains of $339,705,000 on securities that had risen in value since their purchase and $177,947,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of September 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Australia (8.0%) BHP Billiton Ltd. 2,706,766 89,623 Commonwealth Bank of Australia 1,312,350 57,074 Westpac Banking Corp. 2,533,145 49,055 Australia & New Zealand Banking Group Ltd. 2,184,255 40,543 National Australia Bank Ltd. 1,825,274 38,772 Wesfarmers Ltd. 853,916 25,801 Woolworths Ltd. 1,027,853 24,562 Rio Tinto Ltd. 376,408 22,048 Newcrest Mining Ltd. 623,659 20,557 Woodside Petroleum Ltd. 530,984 16,452 CSL Ltd. 467,347 13,268 Origin Energy Ltd. 936,161 11,979 Telstra Corp. Ltd. 3,851,390 11,470 QBE Insurance Group Ltd. 913,227 11,215 AMP Ltd. 2,541,928 9,548 Suncorp Group Ltd. 1,155,204 8,795 Foster's Group Ltd. 1,649,405 8,375 Santos Ltd. 748,480 8,100 Brambles Ltd. 1,240,492 7,647 Amcor Ltd. 1,137,064 7,528 Orica Ltd. 322,205 7,231 Macquarie Group Ltd. 313,211 6,774 Transurban Group 1,178,827 6,129 Coca-Cola Amatil Ltd. 511,412 5,859 Insurance Australia Group Ltd. 1,988,112 5,755 AGL Energy Ltd. 405,666 5,562 ASX Ltd. 175,736 5,104 Incitec Pivot Ltd. 1,623,960 5,032 WorleyParsons Ltd. 192,508 4,803 Fortescue Metals Group Ltd. 1,015,966 4,244 QR National Ltd. 1,391,414 4,208 Sonic Healthcare Ltd. 378,575 4,138 Asciano Ltd. 2,900,027 3,996 Iluka Resources Ltd. 341,101 3,993 Wesfarmers Ltd. Price Protected Shares 123,283 3,793 Lend Lease Group 543,538 3,650 Computershare Ltd. 479,528 3,415 Metcash Ltd. 837,443 3,301 Tatts Group Ltd. 1,520,091 3,252 Alumina Ltd. 2,200,611 3,069 OZ Minerals Ltd. 328,022 2,922 Toll Holdings Ltd. 694,448 2,912 Crown Ltd. 364,375 2,776 Cochlear Ltd. 60,373 2,676 * James Hardie Industries SE 483,786 2,645 Leighton Holdings Ltd. 147,299 2,616 Boral Ltd. 740,321 2,464 Bendigo and Adelaide Bank Ltd. 292,164 2,367 * Echo Entertainment Group Ltd. 633,163 2,236 Sims Metal Management Ltd. 183,755 2,205 SP AusNet 2,264,173 2,033 Ramsay Health Care Ltd. 110,749 2,022 MacArthur Coal Ltd. 130,223 1,991 TABCORP Holdings Ltd. 673,164 1,659 * Qantas Airways Ltd. 1,148,854 1,540 Fairfax Media Ltd. 1,913,926 1,504 BlueScope Steel Ltd. 1,984,831 1,369 Harvey Norman Holdings Ltd. 638,464 1,312 Caltex Australia Ltd. 124,143 1,280 OneSteel Ltd. 1,087,925 1,275 MAp Group 289,224 896 Newcrest Mining Ltd. ADR 22,953 754 * Paladin Energy Ltd. 615,374 706 Sims Metal Management Ltd. ADR 3,072 36 Austria (0.3%) Erste Group Bank AG 171,203 4,366 OMV AG 134,965 4,018 Telekom Austria AG 318,300 3,212 Voestalpine AG 87,728 2,536 Verbund AG 72,356 2,082 Vienna Insurance Group AG Wiener Versicherung Gruppe 45,362 1,725 Raiffeisen Bank International AG 47,931 1,388 Belgium (0.9%) Anheuser-Busch InBev NV 674,759 35,816 Delhaize Group SA 89,468 5,230 Solvay SA Class A 54,140 5,098 Belgacom SA 143,802 4,328 UCB SA 99,921 4,258 Umicore SA 107,973 3,914 KBC Groep NV 153,846 3,549 Colruyt SA 75,004 3,116 Ageas 1,781,837 3,069 Mobistar SA 29,089 1,661 * Dexia SA 778,408 1,481 Bekaert SA 29,529 1,202 Denmark (1.0%) Novo Nordisk A/S Class B 356,741 35,579 * Danske Bank A/S 535,002 7,483 AP Moller - Maersk A/S Class B 1,210 7,108 Carlsberg A/S Class B 96,413 5,713 Novozymes A/S 35,195 5,004 * Vestas Wind Systems A/S 185,391 3,005 TDC A/S 321,732 2,637 DSV A/S 142,722 2,568 Coloplast A/S Class B 17,491 2,520 AP Moller - Maersk A/S 392 2,194 * William Demant Holding A/S 28,209 2,122 Tryg A/S 29,573 1,555 Pandora A/S 36,954 246 Finland (0.9%) Nokia Oyj 3,106,934 17,569 Sampo Oyj 376,827 9,465 Fortum Oyj 394,400 9,284 Kone Oyj Class B 143,916 6,845 UPM-Kymmene Oyj 402,649 4,549 Wartsila Oyj 151,336 3,591 Nokian Renkaat Oyj 98,981 2,963 Metso Oyj 94,442 2,765 Stora Enso Oyj 455,212 2,665 Elisa Oyj 86,951 1,778 Pohjola Bank plc Class A 168,541 1,773 Neste Oil Oyj 157,904 1,370 Kesko Oyj Class B 39,860 1,226 Orion Oyj Class B 50,794 1,023 Outokumpu Oyj 126,249 828 Sanoma Oyj 63,480 746 Rautaruukki Oyj 71,895 721 France (9.1%) Total SA 1,788,542 78,910 Sanofi 938,236 61,715 BNP Paribas SA 800,972 31,577 GDF Suez 1,036,430 30,794 Danone 489,413 30,086 LVMH Moet Hennessy Louis Vuitton SA 212,304 28,025 Air Liquide SA 238,590 27,862 France Telecom SA 1,566,227 25,634 Schneider Electric SA 408,502 21,861 Vivendi SA 1,036,984 21,113 L'Oreal SA 199,734 19,485 AXA SA 1,457,471 18,962 Vinci SA 369,267 15,839 Unibail-Rodamco SE 79,613 14,206 Societe Generale SA 534,845 14,001 Pernod-Ricard SA 168,843 13,219 Cie Generale d'Optique Essilor International SA 177,416 12,759 Cie de St-Gobain 329,951 12,588 ArcelorMittal 717,410 11,462 Carrefour SA 499,325 11,371 European Aeronautic Defence and Space Co. NV 336,894 9,470 Cie Generale des Etablissements Michelin Class B 151,601 9,067 PPR 63,543 8,214 Technip SA 90,204 7,227 Bouygues SA 208,337 6,892 Lafarge SA 176,616 6,070 SES SA 246,961 6,010 Alstom SA 175,785 5,790 Christian Dior SA 51,372 5,752 EDF SA 197,577 5,722 * Alcatel-Lucent 1,970,565 5,714 Renault SA 168,075 5,567 Vallourec SA 95,633 5,477 Credit Agricole SA 794,520 5,464 Sodexo 81,138 5,343 Legrand SA 156,873 4,890 Publicis Groupe SA 111,060 4,635 Cap Gemini SA 138,235 4,596 Safran SA 148,054 4,529 Veolia Environnement SA 295,640 4,318 Dassault Systemes SA 57,863 4,086 Bureau Veritas SA 51,955 3,735 STMicroelectronics NV 566,058 3,699 Suez Environnement Co. 265,220 3,691 Groupe Eurotunnel SA 427,692 3,625 Accor SA 131,738 3,508 Casino Guichard Perrachon SA 44,809 3,498 Eutelsat Communications SA 79,753 3,204 SCOR SE 140,659 3,034 Peugeot SA 138,565 2,948 Edenred 121,413 2,892 Klepierre 99,174 2,780 Lagardere SCA 112,288 2,758 * Cie Generale de Geophysique - Veritas 139,607 2,459 Thales SA 78,075 2,440 Arkema SA 41,202 2,386 CNP Assurances 157,597 2,321 Iliad SA 19,548 2,184 Natixis 686,946 2,161 AtoS 48,361 2,087 ICADE 24,827 1,940 Gecina SA 22,066 1,929 Aeroports de Paris 25,269 1,901 Fonciere Des Regions 25,964 1,811 Societe BIC SA 20,779 1,769 Neopost SA 23,199 1,701 Imerys SA 25,129 1,257 * JCDecaux SA 46,408 1,152 * Air France-KLM 155,190 1,134 Societe Television Francaise 1 90,938 1,131 Eiffage SA 29,042 896 Eramet 6,328 874 Metropole Television SA 52,124 845 Germany (7.7%) Siemens AG 690,629 62,137 BASF SE 771,991 47,065 SAP AG 771,937 39,278 Bayer AG 697,986 38,518 Allianz SE 381,533 35,761 Daimler AG 758,967 33,755 E.ON AG 1,511,944 32,804 Deutsche Telekom AG 2,395,825 28,122 Deutsche Bank AG 786,278 27,246 Muenchener Rueckversicherungs AG 159,853 19,853 Linde AG 143,510 19,204 Bayerische Motoren Werke AG 275,757 18,217 Volkswagen AG Prior Pfd. 123,677 16,322 RWE AG 352,548 13,005 Fresenius Medical Care AG & Co. KGaA 173,306 11,757 Adidas AG 179,668 10,934 Deutsche Post AG 710,328 9,094 * Deutsche Boerse AG 171,373 8,667 Henkel AG & Co. KGaA Prior Pfd. 156,913 8,343 Fresenius SE & Co. KGaA 92,659 8,236 ThyssenKrupp AG 320,107 7,866 K&S AG 142,716 7,471 * Commerzbank AG 2,960,271 7,419 Infineon Technologies AG 926,443 6,836 Porsche Automobil Holding SE Prior Pfd. 142,518 6,788 Henkel AG & Co. KGaA 119,931 5,256 Beiersdorf AG 88,841 4,754 Metro AG 105,670 4,486 Merck KGaA 53,776 4,405 MAN SE 51,231 3,971 * Kabel Deutschland Holding AG 73,247 3,927 HeidelbergCement AG 107,696 3,913 * Continental AG 62,662 3,617 GEA Group AG 152,912 3,569 Volkswagen AG 28,079 3,460 Lanxess AG 67,162 3,222 * QIAGEN NV 214,309 2,977 Bayerische Motoren Werke AG Prior Pfd. 59,455 2,789 Hochtief AG 43,960 2,746 Fraport AG Frankfurt Airport Services Worldwide 43,360 2,553 Deutsche Lufthansa AG 174,975 2,268 Salzgitter AG 43,925 2,108 Brenntag AG 24,189 2,098 Hannover Rueckversicherung AG 44,761 2,024 Suedzucker AG 52,060 1,479 United Internet AG 72,469 1,225 Celesio AG 91,760 1,208 Wacker Chemie AG 10,451 928 * TUI AG 173,659 893 Axel Springer AG 25,002 861 RWE AG Prior Pfd. 22,605 782 ProSiebenSat.1 Media AG Prior Pfd. 42,998 756 Greece (0.2%) National Bank of Greece SA ADR 3,707,529 2,892 Coca Cola Hellenic Bottling Co. SA 145,080 2,557 OPAP SA 164,631 1,661 Hellenic Telecommunications Organization SA ADR 552,089 1,195 Bank of Cyprus plc 607,811 938 * National Bank of Greece SA 224,607 813 * Alpha Bank AE 348,278 608 Public Power Corp. SA 76,157 605 * EFG Eurobank Ergasias SA 221,765 271 Hellenic Telecommunications Organization SA 21,242 90 Hong Kong (2.7%) AIA Group Ltd. 7,061,445 19,998 Sun Hung Kai Properties Ltd. 1,261,064 14,467 CLP Holdings Ltd. 1,604,932 14,459 Hutchison Whampoa Ltd. 1,838,512 13,606 Cheung Kong Holdings Ltd. 1,247,500 13,524 Hong Kong Exchanges and Clearing Ltd. 876,200 12,710 Power Assets Holdings Ltd. 1,221,600 9,346 Hong Kong & China Gas Co. Ltd. 4,138,653 9,316 Li & Fung Ltd. 4,857,670 8,105 Hang Seng Bank Ltd. 632,643 7,411 Wharf Holdings Ltd. 1,470,815 7,257 Swire Pacific Ltd. Class A 660,088 6,782 BOC Hong Kong Holdings Ltd. 3,054,000 6,457 Hang Lung Properties Ltd. 2,168,810 6,453 * Sands China Ltd. 1,981,600 4,636 Bank of East Asia Ltd. 1,473,463 4,525 Henderson Land Development Co. Ltd. 845,506 3,796 Hang Lung Group Ltd. 709,000 3,613 MTR Corp. 1,169,000 3,499 Shangri-La Asia Ltd. 1,680,552 3,213 Sino Land Co. Ltd. 2,413,000 3,187 Wynn Macau Ltd. 1,259,200 2,978 Wheelock & Co. Ltd. 950,000 2,811 Kerry Properties Ltd. 750,000 2,394 SJM Holdings Ltd. 1,316,000 2,325 Hysan Development Co. Ltd. 713,000 2,160 Cheung Kong Infrastructure Holdings Ltd. 353,000 2,057 New World Development Ltd. 2,050,750 1,961 * Foxconn International Holdings Ltd. 3,176,000 1,641 Hopewell Holdings Ltd. 545,000 1,564 ASM Pacific Technology Ltd. 151,100 1,475 Cathay Pacific Airways Ltd. 896,770 1,464 Yue Yuen Industrial Holdings Ltd. 562,000 1,453 *,1 Galaxy Entertainment Group Ltd. 957,000 1,390 NWS Holdings Ltd. 1,014,500 1,342 Esprit Holdings Ltd. 992,628 1,202 Lifestyle International Holdings Ltd. 465,500 1,181 PCCW Ltd. 2,971,000 1,105 Wing Hang Bank Ltd. 128,000 1,033 Orient Overseas International Ltd. 149,800 598 Ireland (0.3%) CRH plc 552,645 8,541 * Elan Corp. plc 525,980 5,575 Kerry Group plc Class A 114,501 4,005 Ryanair Holdings plc 282,408 1,248 Ryanair Holdings plc ADR 25,900 667 * Anglo Irish Bank Corp. Ltd. 257,065 — Israel (0.7%) Teva Pharmaceutical Industries Ltd. 774,101 28,681 Israel Chemicals Ltd. 428,443 4,879 Bank Hapoalim BM 1,044,177 3,605 Bank Leumi Le-Israel BM 798,535 2,447 Bezeq The Israeli Telecommunication Corp. Ltd. 1,175,809 2,200 Elbit Systems Ltd. 33,443 1,302 Israel Corp. Ltd. 1,998 1,279 * Israel Discount Bank Ltd. Class A 822,541 1,207 Cellcom Israel Ltd. (Registered) 58,198 1,188 * NICE Systems Ltd. 38,786 1,167 * Makhteshim-Agan Industries Ltd. 174,001 952 Mizrahi Tefahot Bank Ltd. 109,213 897 Delek Group Ltd. 5,635 854 Partner Communications Co. Ltd. 48,274 458 Italy (2.3%) ENI SPA 2,034,425 35,791 Enel SPA 5,576,988 24,618 Assicurazioni Generali SPA 1,001,043 15,853 Intesa Sanpaolo SPA (Registered) 8,236,588 12,917 UniCredit SPA 11,552,481 12,250 Telecom Italia SPA (Registered) 8,117,780 8,820 Saipem SPA 218,716 7,676 Snam Rete Gas SPA 1,298,391 5,994 Telecom Italia SPA (Bearer) 5,759,955 5,602 Tenaris SA 405,007 5,102 * Fiat Industrial SPA 664,453 4,965 Terna Rete Elettrica Nazionale SPA 1,119,031 4,150 Fiat SPA 698,307 3,770 Mediobanca SPA 439,411 3,450 Atlantia SPA 234,537 3,372 Unione di Banche Italiane SCPA 792,839 2,935 Enel Green Power SPA 1,232,788 2,809 Finmeccanica SPA 401,607 2,779 Banco Popolare SC 1,212,244 2,004 Pirelli & C SPA 277,697 1,975 Banca Monte dei Paschi di Siena SPA 3,362,957 1,868 Luxottica Group SPA 72,155 1,834 Prysmian SPA 126,290 1,659 Exor SPA 81,023 1,586 Banca Carige SPA 800,209 1,548 Mediaset SPA 462,545 1,457 Autogrill SPA 139,583 1,403 A2A SPA 988,192 1,229 Intesa Sanpaolo SPA (Bearer) 620,595 798 Parmalat SPA 322,314 681 Japan (23.2%) Toyota Motor Corp. 2,333,918 80,005 Mitsubishi UFJ Financial Group Inc. 10,530,744 48,332 Canon Inc. 942,633 42,801 Honda Motor Co. Ltd. 1,381,939 40,484 Sumitomo Mitsui Financial Group Inc. 1,128,258 31,789 Takeda Pharmaceutical Co. Ltd. 663,894 31,487 Mizuho Financial Group Inc. 18,984,061 27,800 Mitsubishi Corp. 1,145,886 23,330 NTT DoCoMo Inc. 12,687 23,116 FANUC Corp. 163,500 22,521 Softbank Corp. 712,500 20,848 Mitsui & Co. Ltd. 1,438,500 20,837 Nippon Telegraph & Telephone Corp. 408,800 19,585 Nissan Motor Co. Ltd. 2,122,400 18,779 Hitachi Ltd. 3,711,758 18,425 Seven & I Holdings Co. Ltd. 648,220 18,170 Japan Tobacco Inc. 3,847 17,995 East Japan Railway Co. 288,400 17,485 Mitsubishi Estate Co. Ltd. 1,068,935 17,339 Panasonic Corp. 1,790,353 17,304 Komatsu Ltd. 794,100 17,121 KDDI Corp. 2,461 16,942 Shin-Etsu Chemical Co. Ltd. 345,200 16,933 Sony Corp. 840,500 16,089 Tokio Marine Holdings Inc. 604,400 15,317 Mitsubishi Electric Corp. 1,713,000 15,174 Astellas Pharma Inc. 381,114 14,386 Toshiba Corp. 3,279,000 13,377 Denso Corp. 415,300 13,351 Nintendo Co. Ltd. 87,100 12,798 Nippon Steel Corp. 4,456,970 12,783 Kao Corp. 458,701 12,777 Bridgestone Corp. 561,031 12,730 ITOCHU Corp. 1,324,000 12,652 Mitsui Fudosan Co. Ltd. 777,000 12,274 Daiichi Sankyo Co. Ltd. 568,263 11,846 Sumitomo Corp. 946,600 11,713 Central Japan Railway Co. 1,328 11,589 Inpex Corp. 1,860 11,422 Mitsubishi Heavy Industries Ltd. 2,672,000 11,269 Nomura Holdings Inc. 3,036,677 11,074 Kyocera Corp. 132,100 11,046 Kansai Electric Power Co. Inc. 638,350 11,032 Chubu Electric Power Co. Inc. 588,800 11,028 Keyence Corp. 38,808 10,620 Kirin Holdings Co. Ltd. 779,000 10,189 MS&AD Insurance Group Holdings 465,733 10,133 Tokyo Gas Co. Ltd. 2,176,000 10,107 Murata Manufacturing Co. Ltd. 178,000 9,664 JX Holdings Inc. 1,683,050 9,446 Sumitomo Mitsui Trust Holdings Inc. 2,767,270 9,159 FUJIFILM Holdings Corp. 388,700 9,034 Toray Industries Inc. 1,285,000 8,999 Eisai Co. Ltd. 222,900 8,994 Secom Co. Ltd. 183,400 8,846 Hoya Corp. 380,300 8,817 Asahi Glass Co. Ltd. 889,035 8,680 Marubeni Corp. 1,544,000 8,622 Fast Retailing Co. Ltd. 46,400 8,310 JFE Holdings Inc. 402,600 8,127 Kubota Corp. 993,000 8,098 Nidec Corp. 98,000 7,893 Rakuten Inc. 6,685 7,788 Terumo Corp. 144,800 7,536 Sharp Corp. 885,000 7,435 Fujitsu Ltd. 1,554,000 7,328 Asahi Group Holdings Ltd. 342,900 7,266 Resona Holdings Inc. 1,519,436 7,249 Osaka Gas Co. Ltd. 1,742,000 7,237 Sumitomo Electric Industries Ltd. 612,700 7,196 Mitsubishi Chemical Holdings Corp. 1,048,500 7,111 Ajinomoto Co. Inc. 589,500 6,964 SMC Corp. 46,900 6,855 West Japan Railway Co. 159,400 6,833 Dai-ichi Life Insurance Co. Ltd. 6,609 6,831 Daito Trust Construction Co. Ltd. 74,400 6,821 Aeon Co. Ltd. 502,973 6,804 Sumitomo Realty & Development Co. Ltd. 353,000 6,786 Nikon Corp. 284,800 6,718 NKSJ Holdings Inc. 302,200 6,709 Tokyo Electron Ltd. 146,400 6,641 Yamato Holdings Co. Ltd. 355,200 6,476 Suzuki Motor Corp. 293,000 6,459 JS Group Corp. 224,312 6,280 Asahi Kasei Corp. 1,043,000 6,251 Olympus Corp. 201,600 6,222 Odakyu Electric Railway Co. Ltd. 653,000 6,207 Shiseido Co. Ltd. 315,800 6,125 Sumitomo Metal Mining Co. Ltd. 459,000 6,077 Daikin Industries Ltd. 212,000 6,072 Kintetsu Corp. 1,552,190 5,852 Daiwa Securities Group Inc. 1,558,000 5,818 Aisin Seiki Co. Ltd. 172,800 5,753 Otsuka Holdings Co. Ltd. 208,800 5,720 Kyushu Electric Power Co. Inc. 353,300 5,680 Nitto Denko Corp. 143,100 5,632 Daiwa House Industry Co. Ltd. 435,000 5,570 Shizuoka Bank Ltd. 526,000 5,511 Sumitomo Chemical Co. Ltd. 1,382,000 5,333 Yamada Denki Co. Ltd. 76,050 5,289 JGC Corp. 215,000 5,258 Rohm Co. Ltd. 100,300 5,232 Bank of Yokohama Ltd. 1,039,000 5,210 Chiba Bank Ltd. 744,000 5,160 Tohoku Electric Power Co. Inc. 371,700 5,150 Tokyu Corp. 1,008,000 5,065 Dentsu Inc. 158,000 5,006 Dai Nippon Printing Co. Ltd. 483,800 5,003 Sumitomo Metal Industries Ltd. 2,390,000 4,954 * Mitsubishi Motors Corp. 3,657,000 4,847 Ricoh Co. Ltd. 578,000 4,844 Sega Sammy Holdings Inc. 204,988 4,783 Kuraray Co. Ltd. 348,500 4,753 Shikoku Electric Power Co. Inc. 171,900 4,726 Oriental Land Co. Ltd. 44,100 4,705 T&D Holdings Inc. 495,980 4,673 Sekisui House Ltd. 483,859 4,534 Keio Corp. 629,000 4,500 Yahoo Japan Corp. 14,488 4,500 Isuzu Motors Ltd. 1,045,000 4,489 Toppan Printing Co. Ltd. 612,000 4,457 OJI Paper Co. Ltd. 808,000 4,432 NGK Insulators Ltd. 291,000 4,379 * NEC Corp. 2,154,400 4,377 Chugoku Electric Power Co. Inc. 244,800 4,306 Unicharm Corp. 87,100 4,178 Keikyu Corp. 432,000 3,988 Shionogi & Co. Ltd. 267,400 3,956 Hisamitsu Pharmaceutical Co. Inc. 81,900 3,935 Mitsubishi Tanabe Pharma Corp. 210,050 3,905 Tobu Railway Co. Ltd. 824,000 3,881 Mitsui OSK Lines Ltd. 983,000 3,787 Tokyo Electric Power Co. Inc. 1,245,770 3,766 Chugai Pharmaceutical Co. Ltd. 221,200 3,747 Kobe Steel Ltd. 2,226,000 3,716 NTT Data Corp. 1,200 3,704 Dena Co. Ltd. 88,100 3,691 Benesse Holdings Inc. 83,300 3,690 Lawson Inc. 65,190 3,690 TonenGeneral Sekiyu KK 313,000 3,597 Makita Corp. 100,300 3,570 Omron Corp. 181,500 3,564 Konami Corp. 105,700 3,549 TDK Corp. 101,700 3,548 Toyota Tsusho Corp. 206,893 3,540 Sekisui Chemical Co. Ltd. 413,000 3,472 Nippon Express Co. Ltd. 810,000 3,455 Hiroshima Bank Ltd. 692,200 3,426 Shimizu Corp. 772,000 3,388 Obayashi Corp. 683,000 3,374 Electric Power Development Co. Ltd. 114,140 3,373 Kyowa Hakko Kirin Co. Ltd. 299,000 3,334 Kawasaki Heavy Industries Ltd. 1,298,000 3,310 Hachijuni Bank Ltd. 539,600 3,305 * Yamaha Motor Co. Ltd. 250,100 3,302 Nippon Yusen KK 1,199,000 3,252 Joyo Bank Ltd. 690,000 3,210 Trend Micro Inc. 102,500 3,206 Nippon Electric Glass Co. Ltd. 351,500 3,194 Nitori Holdings Co. Ltd. 31,550 3,176 Daihatsu Motor Co. Ltd. 174,000 3,157 JSR Corp. 182,600 3,142 Hirose Electric Co. Ltd. 33,600 3,124 Teijin Ltd. 865,000 3,110 Fuji Heavy Industries Ltd. 526,000 3,088 Namco Bandai Holdings Inc. 225,300 3,051 NSK Ltd. 415,000 3,050 Konica Minolta Holdings Inc. 444,000 3,044 Taisei Corp. 1,104,000 3,039 Bank of Kyoto Ltd. 340,000 3,027 Keisei Electric Railway Co. Ltd. 440,000 2,984 Credit Saison Co. Ltd. 154,200 2,973 Hokuhoku Financial Group Inc. 1,343,100 2,935 Gunma Bank Ltd. 520,000 2,898 Nissin Foods Holdings Co. Ltd. 71,500 2,877 IHI Corp. 1,292,000 2,848 Nippon Paper Group Inc. 106,900 2,846 TOTO Ltd. 317,000 2,796 Kajima Corp. 847,000 2,780 * Mazda Motor Corp. 1,370,000 2,771 Hokuriku Electric Power Co. 150,000 2,768 Kurita Water Industries Ltd. 97,000 2,719 Isetan Mitsukoshi Holdings Ltd. 268,340 2,716 Santen Pharmaceutical Co. Ltd. 64,400 2,707 JTEKT Corp. 224,500 2,686 Hokkaido Electric Power Co. Inc. 179,500 2,646 MEIJI Holdings Co. Ltd. 55,254 2,622 Mitsui Chemicals Inc. 783,000 2,619 Sankyo Co. Ltd. 48,400 2,619 Suruga Bank Ltd. 268,000 2,611 Sumitomo Heavy Industries Ltd. 497,000 2,542 Yakult Honsha Co. Ltd. 79,900 2,493 Toyo Seikan Kaisha Ltd. 163,600 2,476 Mitsubishi Gas Chemical Co. Inc. 398,000 2,443 Mitsubishi Materials Corp. 989,000 2,408 Sysmex Corp. 66,600 2,396 Amada Co. Ltd. 364,000 2,394 Toho Co. Ltd. 135,200 2,362 Ibiden Co. Ltd. 109,300 2,310 Shimano Inc. 43,000 2,276 Nishi-Nippon City Bank Ltd. 740,000 2,274 Stanley Electric Co. Ltd. 150,400 2,273 Sony Financial Holdings Inc. 146,800 2,241 Takashimaya Co. Ltd. 304,860 2,223 Mitsubishi UFJ Lease & Finance Co. Ltd. 54,530 2,177 THK Co. Ltd. 130,500 2,172 Showa Denko KK 1,100,000 2,171 NTN Corp. 462,000 2,167 Toyo Suisan Kaisha Ltd. 78,000 2,139 Gree Inc. 69,800 2,129 Fukuoka Financial Group Inc. 500,800 2,095 Tokyu Land Corp. 577,000 2,074 Nippon Sheet Glass Co. Ltd. 926,000 2,072 * Yokogawa Electric Corp. 217,800 2,060 Sumitomo Rubber Industries Ltd. 160,200 2,048 Nisshin Seifun Group Inc. 154,900 2,022 SBI Holdings Inc. 23,337 2,017 NGK Spark Plug Co. Ltd. 148,000 2,011 Jupiter Telecommunications Co. Ltd. 1,857 2,009 Japan Steel Works Ltd. 335,513 2,001 Marui Group Co. Ltd. 265,000 1,992 Ube Industries Ltd. 599,000 1,991 Nippon Meat Packers Inc. 152,000 1,975 Tsumura & Co. 61,600 1,964 Yamaha Corp. 176,300 1,908 Rinnai Corp. 22,200 1,853 Aeon Mall Co. Ltd. 81,000 1,850 Furukawa Electric Co. Ltd. 675,000 1,838 Casio Computer Co. Ltd. 285,300 1,806 NOK Corp. 99,500 1,800 Brother Industries Ltd. 151,800 1,783 Miraca Holdings Inc. 40,000 1,758 Idemitsu Kosan Co. Ltd. 19,609 1,757 J Front Retailing Co. Ltd. 367,200 1,743 Shimamura Co. Ltd. 16,600 1,740 Fuji Electric Co. Ltd. 671,000 1,737 McDonald's Holdings Co. Japan Ltd. 63,900 1,704 Hamamatsu Photonics KK 41,800 1,685 All Nippon Airways Co. Ltd. 526,317 1,647 Toho Gas Co. Ltd. 247,000 1,621 Yamazaki Baking Co. Ltd. 105,000 1,592 Dainippon Sumitomo Pharma Co. Ltd. 143,900 1,581 Nisshin Steel Co. Ltd. 866,000 1,546 Kikkoman Corp. 135,000 1,542 Advantest Corp. 142,800 1,539 Iyo Bank Ltd. 149,000 1,520 FamilyMart Co. Ltd. 39,500 1,509 Otsuka Corp. 21,860 1,507 Chugoku Bank Ltd. 102,000 1,502 Seiko Epson Corp. 117,300 1,493 Kawasaki Kisen Kaisha Ltd. 709,000 1,474 Mitsui Engineering & Shipbuilding Co. Ltd. 864,000 1,451 Koito Manufacturing Co. Ltd. 91,712 1,451 USS Co. Ltd. 16,970 1,443 Citizen Holdings Co. Ltd. 288,100 1,435 Sojitz Corp. 782,500 1,430 Nomura Real Estate Holdings Inc. 91,271 1,381 Cosmo Oil Co. Ltd. 557,000 1,379 Nomura Research Institute Ltd. 59,700 1,364 Shimadzu Corp. 157,000 1,324 Kamigumi Co. Ltd. 146,000 1,303 Showa Shell Sekiyu KK 180,000 1,282 NHK Spring Co. Ltd. 142,000 1,255 Asics Corp. 91,596 1,251 Yamaguchi Financial Group Inc. 123,000 1,243 Toyoda Gosei Co. Ltd. 65,100 1,240 Kansai Paint Co. Ltd. 126,000 1,207 Aeon Credit Service Co. Ltd. 77,510 1,192 * Elpida Memory Inc. 190,502 1,192 Hitachi Metals Ltd. 102,000 1,175 Denki Kagaku Kogyo KK 302,000 1,151 Taiyo Nippon Sanso Corp. 161,000 1,121 Hakuhodo DY Holdings Inc. 19,210 1,114 Nabtesco Corp. 58,000 1,096 GS Yuasa Corp. 233,000 1,093 Yaskawa Electric Corp. 142,000 1,071 Suzuken Co. Ltd. 39,160 1,053 Kaneka Corp. 185,000 1,047 * Sumco Corp. 111,460 1,041 Tosoh Corp. 331,000 1,037 Air Water Inc. 82,805 1,024 Hitachi Chemical Co. Ltd. 60,900 1,005 Coca-Cola West Co. Ltd. 51,500 988 Ushio Inc. 64,800 987 Hitachi Construction Machinery Co. Ltd. 58,400 978 Daido Steel Co. Ltd. 159,000 951 Toyota Boshoku Corp. 65,800 940 Shinsei Bank Ltd. 834,014 937 Alfresa Holdings Corp. 22,400 937 Mitsubishi Logistics Corp. 83,000 894 Daicel Corp. 154,000 877 Hino Motors Ltd. 145,000 863 MediPal Holdings Corp. 84,700 858 Chiyoda Corp. 87,809 856 ABC-Mart Inc. 22,200 853 Aozora Bank Ltd. 346,000 797 Oracle Corp. Japan 22,100 778 Hitachi High-Technologies Corp. 38,651 776 Mabuchi Motor Co. Ltd. 14,900 692 Minebea Co. Ltd. 201,000 675 Itochu Techno-Solutions Corp. 14,900 670 Square Enix Holdings Co. Ltd. 35,600 641 Kinden Corp. 72,000 623 Maruichi Steel Tube Ltd. 25,300 597 Yamato Kogyo Co. Ltd. 22,000 577 Netherlands (2.4%) Unilever NV 1,377,621 43,607 * ING Groep NV 3,254,052 22,954 Koninklijke KPN NV 1,357,728 17,883 Koninklijke Philips Electronics NV 839,243 15,058 ASML Holding NV 375,507 12,984 Koninklijke Ahold NV 1,052,508 12,378 Heineken NV 206,781 9,283 Akzo Nobel NV 205,787 9,081 Koninklijke DSM NV 143,597 6,243 * Aegon NV 1,492,647 6,050 Reed Elsevier NV 486,460 5,349 Wolters Kluwer NV 262,083 4,253 Randstad Holding NV 109,582 3,494 Heineken Holding NV 83,663 3,229 Koninklijke Vopak NV 62,979 3,010 Fugro NV 58,175 2,934 Corio NV 54,603 2,516 SBM Offshore NV 143,646 2,490 TNT Express NV 297,979 2,083 Delta Lloyd NV 88,567 1,398 PostNL NV 309,967 1,356 Koninklijke Boskalis Westminster NV 41,075 1,263 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 1,765,067 3,508 Fletcher Building Ltd. 518,516 3,033 Sky City Entertainment Group Ltd. 766,089 1,939 Auckland International Airport Ltd. 596,794 1,037 Contact Energy Ltd. 224,755 929 Norway (0.9%) Statoil ASA 957,500 20,546 Telenor ASA 645,144 9,950 Seadrill Ltd. 285,045 7,872 DnB NOR ASA 718,045 7,156 Yara International ASA 171,880 6,557 Orkla ASA 736,321 5,597 * Subsea 7 SA 235,764 4,479 Norsk Hydro ASA 857,894 3,891 Gjensidige Forsikring ASA 135,204 1,396 Aker Solutions ASA 132,627 1,271 * Renewable Energy Corp. ASA 676,941 592 Portugal (0.3%) EDP - Energias de Portugal SA 1,767,449 5,444 Portugal Telecom SGPS SA 544,463 4,000 Galp Energia SGPS SA Class B 170,387 3,112 Jeronimo Martins SGPS SA 159,174 2,486 * EDP Renovaveis SA 297,484 1,620 Banco Espirito Santo SA 528,351 1,399 Cimpor Cimentos de Portugal SGPS SA 124,738 833 * Banco Comercial Portugues SA 2,907,801 752 Singapore (1.7%) Singapore Telecommunications Ltd. 7,049,290 16,992 DBS Group Holdings Ltd. 1,582,123 14,187 Oversea-Chinese Banking Corp. Ltd. 2,249,300 13,863 United Overseas Bank Ltd. 1,036,504 13,328 Keppel Corp. Ltd. 1,160,904 6,808 Wilmar International Ltd. 1,513,000 6,021 * Genting Singapore plc 4,845,000 5,626 CapitaLand Ltd. 2,605,000 4,860 Singapore Press Holdings Ltd. 1,627,250 4,653 Singapore Airlines Ltd. 524,710 4,543 Singapore Exchange Ltd. 830,000 4,172 Fraser and Neave Ltd. 879,650 3,861 Golden Agri-Resources Ltd. 7,560,831 3,499 Noble Group Ltd. 3,361,890 3,354 City Developments Ltd. 450,000 3,263 Singapore Technologies Engineering Ltd. 1,178,906 2,509 Hutchison Port Holdings Trust 3,723,251 2,485 ComfortDelGro Corp. Ltd. 2,482,000 2,464 Jardine Cycle & Carriage Ltd. 77,037 2,448 Olam International Ltd. 1,401,800 2,389 * Global Logistic Properties Ltd. 1,677,000 2,103 SembCorp Industries Ltd. 694,660 1,793 SembCorp Marine Ltd. 636,600 1,559 UOL Group Ltd. 438,750 1,383 Keppel Land Ltd. 693,000 1,354 Cosco Corp. Singapore Ltd. 1,594,000 1,112 Yangzijiang Shipbuilding Holdings Ltd. 1,303,000 870 StarHub Ltd. 373,000 811 Neptune Orient Lines Ltd. 561,250 463 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 236,188 20 Spain (3.5%) Telefonica SA 3,422,557 65,593 Banco Santander SA 7,033,452 57,505 Banco Bilbao Vizcaya Argentaria SA 3,619,950 29,972 Iberdrola SA 3,443,542 23,282 Repsol YPF SA 656,873 17,341 Inditex SA 173,171 14,783 Gas Natural SDG SA 292,254 4,970 Red Electrica Corp. SA 105,732 4,818 Abertis Infraestructuras SA 303,605 4,669 ACS Actividades de Construccion y Servicios SA 116,377 4,101 Ferrovial SA 348,812 3,976 Banco Popular Espanol SA 834,139 3,848 * Bankia SA 731,171 3,589 Banco de Sabadell SA 945,633 3,377 Amadeus IT Holding SA 206,656 3,302 CaixaBank 692,370 3,034 * Grifols SA 119,791 2,234 Acciona SA 26,278 2,215 * International Consolidated Airlines Group SA 851,889 2,006 Mapfre SA 649,261 2,005 Enagas SA 106,433 1,956 Bankinter SA 351,995 1,912 * Distribuidora Internacional de Alimentacion SA 466,909 1,859 Indra Sistemas SA 113,547 1,633 Acerinox SA 121,488 1,365 Fomento de Construcciones y Contratas SA 52,850 1,303 Mediaset Espana Comunicacion SA 207,507 1,180 Zardoya Otis SA 84,029 1,068 * Banco Bilbao Vizcaya Argentaria SA Rights Exp. 10/14/2011 3,194,625 471 * Criteria Caixacorp SA Rights Exp. 10/13/2011 4,538 — Sweden (2.9%) Hennes & Mauritz AB Class B 870,244 26,057 Telefonaktiebolaget LM Ericsson Class B 2,565,074 24,630 Nordea Bank AB 2,250,976 18,217 TeliaSonera AB 1,874,636 12,359 Volvo AB Class B 1,175,859 11,551 Svenska Handelsbanken AB Class A 425,557 10,829 Atlas Copco AB Class A 605,019 10,709 Sandvik AB 900,272 10,374 Swedbank AB Class A 669,584 7,393 Millicom International Cellular SA 68,343 6,810 SKF AB 343,423 6,471 Skandinaviska Enskilda Banken AB Class A 1,162,413 6,249 Atlas Copco AB Class B 380,372 5,955 Swedish Match AB 175,682 5,798 Svenska Cellulosa AB Class B 474,695 5,780 Assa Abloy AB Class B 257,888 5,306 Alfa Laval AB 334,159 5,260 Tele2 AB 259,225 4,695 Skanska AB Class B 326,478 4,520 Getinge AB 186,469 4,069 Scania AB Class B 259,073 3,701 Kinnevik Investment AB Class B 197,570 3,656 Electrolux AB Class B 246,422 3,624 Hexagon AB Class B 228,952 2,977 Securitas AB Class B 383,716 2,791 Boliden AB 220,523 2,268 Ratos AB 187,172 2,149 Modern Times Group AB Class B 42,912 1,720 Holmen AB 59,367 1,475 Husqvarna AB 343,320 1,387 SSAB AB Class A 160,441 1,190 Switzerland (8.6%) Nestle SA 2,907,222 160,050 Novartis AG 1,964,861 109,761 Roche Holding AG 592,359 95,673 * UBS AG 3,066,769 35,080 ABB Ltd. 1,846,000 31,577 Zurich Financial Services AG 123,839 25,796 Credit Suisse Group AG 970,108 25,379 Syngenta AG 81,169 21,093 Cie Financiere Richemont SA 441,622 19,672 Swiss Re AG 308,146 14,455 Transocean Ltd. 264,350 12,746 Holcim Ltd. 210,229 11,156 Swatch Group AG (Bearer) 27,199 8,949 1 Synthes Inc. 53,212 8,612 Swisscom AG 21,145 8,603 SGS SA 4,066 6,177 Geberit AG 32,704 6,039 Julius Baer Group Ltd. 177,094 5,918 Givaudan SA 6,703 5,228 Kuehne & Nagel International AG 44,040 4,943 Schindler Holding AG (Bearer) 44,744 4,743 Adecco SA 103,823 4,092 Sonova Holding AG 43,146 3,915 Swiss Life Holding AG 31,386 3,442 Actelion Ltd. 96,420 3,203 Aryzta AG 72,913 3,166 Lindt & Spruengli AG 89 3,074 Lonza Group AG 49,893 3,006 Baloise Holding AG 39,361 2,883 Sika AG 1,619 2,867 GAM Holding AG 224,478 2,810 Swatch Group AG (Registered) 44,451 2,649 Lindt & Spruengli AG 683 1,987 Sulzer AG 16,932 1,740 Straumann Holding AG 10,462 1,637 Schindler Holding AG (Registered) 13,698 1,493 Aryzta AG 14,448 612 United Kingdom (22.3%) HSBC Holdings plc 14,918,020 114,262 Vodafone Group plc 43,140,637 111,186 BP plc 15,870,248 95,153 GlaxoSmithKline plc 4,372,639 90,230 Royal Dutch Shell plc Class A 2,865,563 88,538 British American Tobacco plc 1,678,861 70,891 Royal Dutch Shell plc Class B 2,272,644 70,713 BG Group plc 2,863,734 54,808 Rio Tinto plc 1,201,721 53,294 AstraZeneca plc 1,176,545 52,215 BHP Billiton plc 1,832,286 48,948 Diageo plc 2,122,888 40,476 Standard Chartered plc 1,960,701 39,118 Tesco plc 6,664,147 39,036 Anglo American plc 1,118,642 38,494 Unilever plc 1,069,355 33,497 Imperial Tobacco Group plc 863,170 29,130 National Grid plc 2,909,242 28,837 SABMiller plc 808,948 26,395 Reckitt Benckiser Group plc 520,096 26,352 Barclays plc 9,739,833 23,886 Xstrata plc 1,746,932 22,060 Centrica plc 4,098,822 18,894 Prudential plc 2,169,063 18,628 * Lloyds Banking Group plc 34,377,818 18,456 BT Group plc 6,695,862 17,947 Scottish & Southern Energy plc 788,453 15,822 Tullow Oil plc 760,377 15,378 Shire plc 491,331 15,322 * Rolls-Royce Holdings plc 1,613,721 14,835 Compass Group plc 1,621,621 13,083 Pearson plc 709,375 12,513 BAE Systems plc 2,895,044 11,957 Aviva plc 2,381,598 11,200 British Sky Broadcasting Group plc 991,784 10,215 WPP plc 1,078,463 9,989 Experian plc 853,354 9,579 ARM Holdings plc 1,067,393 9,128 Reed Elsevier plc 1,090,168 8,346 Kingfisher plc 2,112,228 8,111 Legal & General Group plc 5,291,541 7,903 Old Mutual plc 4,771,754 7,743 WM Morrison Supermarkets plc 1,652,971 7,453 Smith & Nephew plc 792,297 7,127 Land Securities Group plc 709,077 7,047 Burberry Group plc 387,354 7,034 Randgold Resources Ltd. 70,946 6,891 * Autonomy Corp. plc 170,452 6,744 Marks & Spencer Group plc 1,353,904 6,593 Standard Life plc 2,103,436 6,509 International Power plc 1,367,902 6,494 Next plc 164,117 6,434 Wolseley plc 252,156 6,256 British Land Co. plc 822,213 6,056 United Utilities Group plc 614,785 5,951 Capita Group plc 542,570 5,943 Aggreko plc 224,397 5,647 Severn Trent plc 233,425 5,577 * Royal Bank of Scotland Group plc 15,539,144 5,559 * Cairn Energy plc 1,257,600 5,454 Resolution Ltd. 1,401,441 5,370 Smiths Group plc 340,201 5,250 Royal Dutch Shell plc Class A 167,144 5,154 Carnival plc 160,831 5,013 RSA Insurance Group plc 2,827,691 4,866 J Sainsbury plc 1,136,043 4,837 Sage Group plc 1,217,985 4,831 Associated British Foods plc 279,328 4,809 Antofagasta plc 335,325 4,788 Johnson Matthey plc 191,774 4,704 Petrofac Ltd. 245,932 4,549 Man Group plc 1,706,211 4,414 G4S plc 1,064,151 4,403 Fresnillo plc 174,003 4,254 AMEC plc 310,750 3,921 Whitbread plc 157,620 3,865 Rexam plc 793,389 3,815 Hammerson plc 644,560 3,774 Glencore International plc 600,279 3,771 GKN plc 1,371,084 3,723 Admiral Group plc 186,541 3,659 Intercontinental Hotels Group plc 221,871 3,598 Bunzl plc 300,558 3,582 ICAP plc 548,972 3,499 Intertek Group plc 121,641 3,498 * ITV plc 3,688,820 3,374 Weir Group plc 136,708 3,266 Serco Group plc 380,591 3,011 Cobham plc 1,102,598 2,985 Babcock International Group plc 281,480 2,870 Invensys plc 795,565 2,771 Capital Shopping Centres Group plc 520,407 2,639 3i Group plc 885,590 2,575 Segro plc 753,547 2,571 Investec plc 443,021 2,397 Lonmin plc 146,218 2,374 Inmarsat plc 303,664 2,313 Schroders plc 114,352 2,267 Kazakhmys plc 169,515 2,071 Eurasian Natural Resources Corp. plc 227,138 2,013 Balfour Beatty plc 454,393 1,797 London Stock Exchange Group plc 141,330 1,778 Vedanta Resources plc 96,728 1,644 * Essar Energy plc 312,786 1,212 TUI Travel plc 503,079 1,160 Total Common Stocks (Cost $8,958,148) Total Investments (100.0%) (Cost $8,958,148) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, the aggregate value of these securities was $10,002,000, representing 0.1% of net assets. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Tax-Managed International Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,545 7,711,265 — The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2011: Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of December 31, 2010 75 Change in Unrealized Appreciation (Depreciation) (75) Balance as of September 30, 2011 — D. At September 30, 2011, the cost of investment securities for tax purposes was $8,958,148,000. Net unrealized depreciation of investment securities for tax purposes was $1,241,338,000, consisting of unrealized gains of $375,583,000 on securities that had risen in value since their purchase and $1,616,921,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2011 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see file Number 33-23444, Incorporated by Reference.
